Exhibit 10.13

 

EXECUTION COPY

 

ASSET PURCHASE AND SETTLEMENT AGREEMENT

 

Dated as of April 21, 2005

 

Among

 

MEDTRONIC SOFAMOR DANEK, INC.,

SDGI HOLDINGS, INC.,

MEDTRONIC, INC.,

GARY K. MICHELSON, M.D. AND

KARLIN TECHNOLOGY, INC.










--------------------------------------------------------------------------------

TABLE OF CONTENTS

1.    DEFINITIONS   1   2.    PURCHASE AND SALE OF ASSETS  10     2.1. Purchased
Assets 10   2.2.  Excluded Assets 11   2.3. Assumed Liabilities 11   2.4. 
Excluded Liabilities  11   2.5.  Non-Exclusive Copyright License 12   2.6. 
Medtronic-Owned Patent Rights  12   2.7.  Multi-Lock Patent Rights  12   2.8. 
Inter-Party Agreements and Three-Party Agreement  12   2.9. Sellers’ Covenant
Not To Sue 13   2.10.  Former Spine-Tech Agreements  13 3.   SIGNING DEPOSIT;
CLOSING 13   3.1.  Signing Deposit  13   3.2.  Closing Time and Place  14  
3.3.  Closing Payment; Letter of Credit  14   3.4.  Post-Closing Payments 14 4. 
  SELLERS’ REPRESENTATIONS AND WARRANTIES 15   4.1. Organization; Shareholders
15   4.2. Authorization 15   4.3. Noncontravention 15   4.4. Consents 16   4.5.
Litigation 16   4.6. Assumed Contracts 16   4.7. Title. 16   4.8. Intellectual
Property 16   4.9. Solvency; Fair Consideration 17   4.10. U.S. Taxpayer 17  
4.11. No Other Representations and Warranties 17 5.   MEDTRONIC PARTIES’
REPRESENTATIONS AND WARRANTIES 17   5.1. Organization 18   5.2. Authorization 18
  5.3. Noncontravention 18   5.4. Consents  18   5.5. Litigation 18



-i-

--------------------------------------------------------------------------------

          5.6. Solvency; Fair Consideration 18   5.7. No Other Representations
and Warranties  19 6.   COVENANTS 19   6.1. Litigation. 19   6.2. HSR Act  19  
6.3. Closing  19   6.4.  Protection of the Purchased Assets Pre-Closing 19  
6.5. Covenants in Support of Assignment  20   6.6.  Models and Prototypes 20  
6.7. Disclosure of New Subject Invention and New Subject Intellectual Property
20   6.8. Further Assurances 21   6.9. Patent Prosecution 21   6.10. Third Party
Actions 21   6.11.  Patent Counsel; Return of Documents; Tangible Materials 22  
6.12. Taxes  22   6.13. Name Attribution 23   6.14.  Confidentiality 26   6.15. 
Restricted Activities 26   6.16.  Use of Michelson Logo 27   6.17. Notice of
Developments 27   6.18.  Corporate Existence  27   6.19.  Revival and
Reinstatement of Payment Obligations  27   6.20.  Public Statements  28   6.21. 
FDA Applications  28   6.22. Post-Closing Reconciliation  28   6.23.  Covenants
Regarding Contractual Obligations  28   6.24. Remedies  28   6.25.  Third Party
Confidentiality Agreements  28 7.    CLOSING CONDITIONS 28   7.1.  Conditions to
the Medtronic Parties’ Obligation to Close  28   7.2.  Conditions to the
Sellers’ Obligation to Close  30 8.   TERMINATION 31   8.1. Termination of
Agreement  31   8.2.  Effect of Termination  32 9.   INDEMNIFICATION 32   9.1. 
Indemnification by the Sellers  32   9.2.  Indemnification by the Buyer 33  
9.3. Survival  33   9.4.  Time for Claims  34



-ii-

--------------------------------------------------------------------------------

          9.5. Notices  34   9.6.  Third Party Claims  34   9.7.  LIMITATION OF
DAMAGES  35   9.8.  Exclusive Remedy  35   9.9.  Knowledge and Investigation  35
  9.10. Letter of Credit  35   9.11.  Duty to Mitigate  36 10.   ARBITRATION 36
  10.1.  Agreement to Arbitrate  36   10.2. Appointment and Replacement of
Arbitrator  36   10.3.  Exclusive Dispute Resolution Procedure  36   10.4. 
Demand for Arbitration  37   10.5.  Applicable Arbitration Procedures and Powers
of the Arbitrator  37   10.6.  Service  37   10.7.  Preliminary Meeting  37  
10.8.  Discovery  37   10.9.  Hearing and Prior Proceedings  38   10.10. 
Evidence  38   10.11.  Awards 38   10.12.  Arbitrator’s Fees  39   10.13. 
Impartiality and Disqualification of Arbitrator; Ex Parte Contacts 39   10.14. 
Confidentiality  39 11.   RELEASES  39   11.1.  Medtronic Release  39   11.2.
Sellers Release  40   11.3. Waiver  40 12.    MISCELLANEOUS 41   12.1. 
Interpretation  41   12.2.  No Third Party Beneficiaries  41   12.3.  Entire
Agreement  41   12.4.  Assignment  41   12.5.  Counterparts  41   12.6. 
Headings  41   12.7.  Notices  42   12.8.  Governing Law  42   12.9. 
Jurisdiction; Venue; Service of Process  43   12.10.  Amendments and Waivers  43
  12.11.  Severability  43   12.12.  Expenses  43



-iii-

--------------------------------------------------------------------------------

Exhibits
Exhibit A — Confirmatory Assignment
Exhibit B — Stipulated Order of Dismissal With Prejudice
Exhibit C — Michelson Logo
Exhibit D — Patent and Invention Assignments
Exhibit E — Copies of Assumed Contracts
Exhibit F — Bill of Sale and Assignment
Exhibit G — Assignment and Assumption Agreement

Schedules
Schedule 2.1(a) — Encumbrances
Schedule 2.1(b) — Assumed Contracts
Schedule 2.1(c) — Inter-Party Agreements
Schedule 2.1(e) — Patent Prosecution Files
Schedule 2.1(g) — Purchased Claims
Schedule 2.1(h) — Purchased Third Party Beneficiary Rights
Schedule 2.2(b) — Karlin Instruments Exclusive License
Schedule 2.2(c) — Excluded Indemnification Rights
Schedule 2.2(d) — Excluded Equitable Rights
Schedule 2.2(f) — Assumed Contract Amounts
Schedule 2.6 — Medtronic-Owned Patent Rights
Schedule 2.7 — Multi-Lock Patent Rights
Schedule 4.1 — Trustees
Schedule 4.3 — Sellers’ Noncontravention
Schedule 4.5 — Sellers’ Litigation
Schedule 4.6A — Assumed Contracts
Schedule 4.6B — Certain Contractual Obligations Not in Force or Effect
Schedule 4.7A — Title
Schedule 4.7B — Possession, Custody or Control of, and Rights in and to, the
Purchased Assets
Schedule 4.8(b) — Scheduled Subject Patent Rights
Schedule 4.8(c) — Scheduled Excluded Patent Rights
Schedule 4.8(d) — Exceptions to Representations Regarding Subject Patent Rights
Schedule 5.1 — Owners of Stock — the Buyer and MSD
Schedule 5.3 — Medtronic Parties’ Noncontravention
Schedule 5.4 — Medtronic Parties’ Consents
Schedule 5.5 — Medtronic Parties’ Litigation
Schedule 6.13(a) — Attribution Product Systems
Schedule 6.13(c) — Literature
Schedule 6.15 — Consulting Agreements
Schedule 6.24 – Specified Relief




-iv-

--------------------------------------------------------------------------------



ASSET PURCHASE AND SETTLEMENT AGREEMENT

        This Asset Purchase and Settlement Agreement (“This Agreement”) dated as
of April 21, 2005 (the “Effective Date”) is among Medtronic Sofamor Danek, Inc.,
an Indiana corporation formerly known as Sofamor Danek Group, Inc. (“MSD”), SDGI
Holdings, Inc., a Delaware corporation (the “Buyer”), Medtronic, Inc., a
Minnesota corporation (“ MDT,” together with MSD and the Buyer, the “Medtronic
Parties”), Gary K. Michelson, M.D. (“Michelson”) and Karlin Technology, Inc., a
California corporation (“ KTI,” together with Michelson, the “Sellers”), each
individually a “Party” and collectively the “Parties” to This Agreement.

        WHEREAS, the Buyer desires to purchase, and the Sellers desire to assign
and sell to the Buyer, certain intellectual property and related agreements,
certain license relationships and certain goodwill of the Sellers, and in
connection therewith the Parties desire to settle the Litigation;

        NOW THEREFORE, in consideration of the mutual covenants and agreements
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

1. DEFINITIONS.

        As used herein, the following terms will have the following meanings:

        “Acquired Subject Intellectual Property” is defined in Section 6.7(a).

        “Act” is defined in Section 10.5 (Applicable Arbitration Procedures and
Powers of the Arbitrator).

        “Action” means any Claim, action, cause of action or suit (whether in
contract or tort or otherwise), litigation (whether at law or in equity, whether
civil or criminal), controversy, assessment, arbitration, investigation,
hearing, charge, complaint, demand, patent interference, opposition, Third Party
requested patent re-examination, notice or proceeding, in each case, to, from,
by or before any Governmental Authority, but excluding any action or inaction in
the course of the ex parte preparation or prosecution of any Patent Right.

        “Affiliate” means, with respect to any specified Person at any time, (a)
each Person directly or indirectly controlling, controlled by or under direct or
indirect common control with such specified Person at such time, (b) each Person
who is at such time an officer or director of, or direct or indirect beneficial
holder of at least 20% of any class of the voting stock or other voting
interests of, such specified Person and (c) each Person (other than an
individual) that is managed by a common group of executive officers or directors
as such specified Person. For purposes of this definition, the terms
“controlling,” “controlled by” or “under common control with” refer to the
direct or indirect possession by a Person, or with respect to a Person, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise, or the power to elect at least 25% of the directors, managers,
general members or individuals exercising similar authority with respect to such
Person. For purposes of This Agreement, by way of example, GKM Trust is an
Affiliate of KTI, and MSD and MDT are Affiliates of the Buyer, as of the
Effective Date.

        “Alternate Closing Payment” is defined in Section 3.3 (Closing Payment;
Letter of Credit).

        “Ancillary Agreements” means the Dismissal Document, the Patent and
Invention Assignments, the Assignment and Assumption Agreement, the Bill of Sale
and any other agreements, certificates, instruments and documents executed and
delivered pursuant to This Agreement or in connection herewith, other than the
Confirmatory Assignments.

        “Arbitrator” is defined in Section 10.2 (Appointment and Replacement of
Arbitrator).

        “Arbitration Action” is defined in Section 12.9 (Jurisdiction; Venue;
Service of Process).

        “Arbitration Parties” is defined in Section 10.4 (Demand for
Arbitration).

        “Arbitration Settlement Offer” is defined in Section 10.7 (Preliminary
Meeting).

        “Assignment and Assumption Agreement” means the Assignment and
Assumption Agreement to be entered into by the Parties at the Closing, the form
of which is attached as Exhibit G.



1

--------------------------------------------------------------------------------

        “Assumed Contract Amounts” means all amounts set forth on Schedule
2.2(f) (Assumed Contract Amounts).

        “Assumed Contracts” means the documents set forth on Schedule 2.1(b)
(Assumed Contracts), together with all exhibits, amendments, supplements and
modifications thereto.

        “Assumed Liabilities” is defined in Section 2.3 (Assumed Liabilities).

        “Attribution Product Systems” means the products and product systems and
surgical techniques listed under the heading “Attribution Product Systems” in
Schedule 6.13(a), as such list is revised from time to time pursuant to
Section 6.13(a) or Section 6.13(b).

        “Bankruptcy Code” means Chapter 11 of Title 11 of the United States
Code.

        “Basket” is defined in Section 9.1 (Indemnification by the Sellers).

        “Bilge Drainage Subject Matter” means what is claimed from the Patent
Rights identified on Schedule 4.8(c) as “Bilge Drainage,” including any
improvements thereto.

        “Bill of Sale” means the Bill of Sale and Assignment to be entered into
by the Parties at the Closing, in the form attached as Exhibit F.

        “Bound Party” is defined in Section 6.14 (Confidentiality).

        “Business Day” means any weekday other than a weekday on which banks
located in New York, New York, Los Angeles, California or Minneapolis, Minnesota
are authorized or required to be closed.

        “Buyer” is defined in the Preamble.

        “Buyer’s Disclosure Schedule” is defined in Section 5 (Buyer’s
Representations and Warranties).

        “Claim” means any assertion of right whatsoever (including all debts,
bonds, promises, damages, equitable claims and judgments), liquidated or
unliquidated, fixed or contingent, direct or indirect, or imputed.

        “Claimant” is defined in Section 10.4 (Demand for Arbitration).

        “Closing” is defined in Section 3.2 (Closing Time and Place).

        “Closing Date” means the date on which the Closing actually occurs.

        “Closing Letter of Credit” is defined in Section 3.3 (Closing Payment;
Letter of Credit).

        “Closing Payment” is defined in Section 3.3 (Closing Payment; Letter of
Credit).

        “Code” is defined in Section 4.10 (U.S. Taxpayer).

        “Collateral” is defined in Section 6.7(b).

        “Commercial Launch” means the earlier of (i) the first commercial sale
of a product or product system pursuant to MSD’s customary release, executive
approval procedures and guidelines, and (ii) 90 days after the first commercial
sale of a product or product system; commercial sales do not include sales for
use solely in clinical trials, preliminary user groups, customs, specials or
other testing purposes.

        “Confidential Information” (i) of each of the Parties means the
non-public information in This Agreement, the Ancillary Agreements and the
Termination and Release Agreement, or the details of the discussions and drafts
leading up to the execution of This Agreement, the Ancillary Agreements or the
Termination and Release Agreement, (ii) of the Medtronic Parties means any and
all non-public information included in or relating to the Purchased Assets, the
Medtronic-Owned Patent Rights or the Medtronic-Zimmer Agreement and (iii) of the
Sellers means any and all non-public information included in or relating to the
Excluded Assets; provided, that in each case Confidential Information excludes
any information that (a) is or becomes a matter of public knowledge through no
act of any Party or their respective Affiliates or Representatives in violation
of This Agreement or (b) is disclosed to any of the Parties on a nonconfidential
basis by a Third Party who lawfully obtained such information



2

--------------------------------------------------------------------------------

and is, to the Knowledge of the Sellers or to the Knowledge of the Medtronic
Parties, whichever is the Party receiving such information, under no obligation
to maintain the confidentiality of such information.

        “Confirmatory Assignments” is defined in Section 2.6 (Medtronic-Owned
Patent Rights).

        “Consents” is defined in Section 4.4 (Consents).

        “Container Subject Matter” means what is claimed from the Patent Rights
identified on Schedule 4.8(c) as “Container,” including any improvements
thereto.

        “Contractual Obligation” means, with respect to any Person, any legal,
valid and binding contract, agreement, deed, note, debenture, warrant, option,
mortgage, lease, license, commitment, promise, undertaking, arrangement or
understanding, whether written or oral, or other document or instrument to which
or by which such Person is a party or otherwise subject or bound or to which or
by which any property, business, operation or right of such Person is subject or
bound, in each case as amended or otherwise modified and in effect.

        “Counter-Demand” is defined in Section 10.6 (Service).

        “Demand” is defined in Section 10.4 (Demand for Arbitration).

        “Dismissal Document” means the Stipulated Order of Dismissal With
Prejudice, substantially in the form attached as Exhibit B.

        “Dispute” means any dispute, controversy, Action, or other issue
relating to or arising under or in connection with This Agreement or any of the
Ancillary Agreements, their subject matter, or their interpretation, performance
or breach, including (i) the validity, scope and enforceability of the agreement
to arbitrate set forth in Section 10.1 (Agreement to Arbitrate) and (ii) whether
the conditions for termination under Section 8.1 of This Agreement have been
met.

        “Document Custodian” means Special Master Alan Balaran or a Third Party
agreeable to the Parties or, if the Parties fail to so agree, a Third Party
designated by the Arbitrator to take possession and custody of the materials
delivered pursuant to Section 6.11 (Patent Counsel; Return of Documents;
Tangible Materials), which Third Party shall not be, and shall not be connected
with, any law firm involved in the Litigation.

        “DOJ” means the Antitrust Division of the United States Department of
Justice.

        “Effective Date” is defined in the Preamble.

        “ElectroStim License Agreement” means the ElectroStim License Agreement
dated as of April 21, 2005 between the Sellers and the Buyer.

        “ElectroStim Patent Rights” means (a) the Patent Rights identified on
Schedule 4.8(c) as “ElectroStim” and any Patent Right claiming priority thereto
and having a specification that does not contain new matter (as defined under
U.S. patent law) in relation to any specification of the “ElectroStim” Patent
Rights identified on Schedule 4.8(c), and (b) any other Patent Rights claiming
any electrostim improvements that Michelson conceives, develops, or reduces to
practice after the Effective Date, provided in each case ((a) and (b)) that the
patent claims of such Patent Rights are (i) no broader in any respect than those
existing in “ElectroStim” Patent Rights on Schedule 4.8(c), or (ii) directed
solely to an implant for promoting bone growth using an electrostim energizer or
solely to a method for using such an implant for promoting bone growth using an
electrostim energizer, regardless of whether the patent claims of such Patent
Rights are In The IP Field or not In The IP Field. For the purpose of this
definition “electrostim energizer” does not include electrical or magnetic
energy generated by the body.

        “Encumbrance” means any charge, community or other marital property
interest or other interest relating to or arising out of divorce, annulment or
other dissolution of marriage, condition, equitable interest, lien, license,
covenant not to sue, option, pledge, security interest, mortgage, right of first
offer or first refusal, buy/sell agreement and any other restriction or covenant
with respect to, or condition governing the use, construction, transfer, receipt
of income or exercise of any other attribute of legal or equitable ownership.



3

--------------------------------------------------------------------------------

        “Escrow Account” is defined in Section 3.3 (Closing Payment; Letter of
Credit).

        “Excluded Assets” is defined in Section 2.2 (Excluded Assets).

        “Excluded Equitable Rights” means the equitable rights set forth on
Schedule 2.2(d) (Excluded Equitable Rights).

        “Excluded Indemnification Rights” means the indemnification rights set
forth on Schedule 2.2(c) (Excluded Indemnification Rights).

        “Excluded Intellectual Property” means (a) the ElectroStim Patent
Rights, the Karlin Instruments Exclusive License Patent Rights, the Meniscal
Rivet Patent Rights, the Rongeur Patent Rights, and the Surgical Gloves Patent
Rights; (b) subject to Section 2.9 (Sellers’ Covenant Not To Sue), any
Intellectual Property that Michelson conceives, develops, or reduces to practice
after the Effective Date and that is not In The IP Field; (c) all Patent Rights
directed to the “Bilge Drainage Subject Matter”, the “Container Subject Matter”
and the “Paper Clip Subject Matter”; (d) subject to Section 2.9 (Sellers’
Covenant Not To Sue), any Intellectual Property not In The IP Field in which the
Sellers acquire or obtain any right, title, or interest after the Effective
Date; and (e) anything conceived by Michelson after the expiration of the Term.

        “Excluded Liabilities” is defined in Section 2.4 (Excluded Liabilities).

        “Field” means the diagnosis or treatment of the Spine, and medical
training, education, and procedures relating thereto.

        “Filings” is defined in Section 4.4 (Consents).

        “Former Spine-Tech Agreements” means the following agreements, together
with all exhibits, amendments, supplements and modifications thereto:

  (a) the License Agreement dated as of May 10, 1992 among Spine-Tech, Inc., KTI
and Michelson;   (b) the Settlement Agreement dated as of June 6, 1999 among
Sulzer Spine-Tech, Inc., KTI and Michelson;   (c) the Assignment Agreement dated
as of June 6, 1999 among Sulzer Spine-Tech, Inc., KTI and Michelson;   (d) the
Three-Party Agreement;   (e) the MultiLock Technology Purchase Agreement dated
as of February 28, 2001 by and between Wright Medical Technology, Inc. and
Sulzer Spine-Tech, Inc.; and   (f) the Award dated as of June 13, 2003 in the
arbitration matter between the Sellers and Sulzer Spine-Tech, Inc.

        “FRCP” is defined in Section 10.6 (Service).

        “FTC” means the United States Federal Trade Commission.

        “Future and Meniscal Covenanted Patent Rights” means (a) Intellectual
Property conceived by Michelson during the Term that is useful in the Field and
is not Subject Intellectual Property and (b) the Meniscal Patent Rights.

        “Governmental Authority” means any United States federal, state or local
or any foreign government, or political subdivision thereof, or any
multinational governmental organization or authority or any governmental
authority, agency or commission in each case entitled to exercise any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power, any court or tribunal (or any department, bureau or division
thereof), or any arbitrator or arbitral body.

        “Governmental Order” means any order, writ, judgment, injunction,
decree, stipulation, ruling, determination or award entered by or with any
Governmental Authority, but excluding any action or inaction in the course of
the ex parte preparation or prosecution of any Patent Right and any order, writ,
judgment, injunction, decree, stipulation, ruling, determination or award of
general applicability.



4

--------------------------------------------------------------------------------

        “Hearing” is defined in Section 10.7 (Preliminary Meeting).

        “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976.

        “Indemnified Party” means a Person to whom indemnification is provided
under This Agreement.

        “Indemnifying Party” means a Person providing indemnification under This
Agreement.

        “Intellectual Property” means all rights, title and interests in and to
all proprietary rights of every kind and nature relating to or deriving from
Patent Rights or Know-How, but excluding all copyrights and trademarks.

        “Inter-Party Agreements” means the agreements set forth on Schedule
2.1(c)(Inter-Party Agreements), together with all exhibits, amendments,
supplements and modifications thereto.

        “In The IP Field” means, (a) when referring to Patent Rights, that one
or more claims of the Patent Rights cover one or more products or methods for
use in the Field; provided, that Patent Rights are not “In The IP Field” if (i)
the product(s) or method(s) covered by one or more claims of such Patent Rights
are useful in the Field solely due to their general usefulness in the human body
and (ii) the specification for such Patent Rights does not expressly disclose
uses in the Field; and (b) when referring to Know-How, that the Know-How is for
products or methods for use in the Field; provided, that Know-How is not “In The
IP Field” if the Know-How is useful in the Field solely due to its general
usefulness in the human body.

        “Karlin Instruments Exclusive License Agreement” means the agreement
listed on Schedule 2.2(b) (Karlin Instruments Exclusive License).

        “Karlin Instruments Exclusive License Patent Rights” means only the
existing Patent Rights identified on Schedule 4.8(c) under “Karlin Instruments
Exclusive License”.

        “Know-How” means ideas, concepts, inventions, know-how, trade secrets,
technical knowledge, discoveries, developments, innovations, improvements,
processes, methods, data, formulas, information, research and development,
compositions, techniques, and designs regardless of whether or not protected or
entitled to protection under the patent, copyright or other laws of any
jurisdiction.

        “Knowledge of the Medtronic Parties” means the actual knowledge of any
of Arthur Collins (Chairman and CEO of MDT), Robert Ryan (CFO of MDT), Terrance
Carlson (Secretary and General Counsel of MDT), Michael DeMane (Senior Vice
President of MDT), Todd Sheldon (Vice President and Senior Legal Counsel of
MSD), Shawn McCormick (CFO of MSD and a director of the Buyer) or Michael
Burrage (Vice President of the Buyer).

        “Knowledge of the Sellers” means the actual knowledge of any of
Michelson or Mary Burch (President and CFO of KTI).

        “KTI” is defined in the Preamble.

        “Legal Requirement” means any United States federal, state or local or
foreign law, statute, standard, ordinance, code, rule, regulation, resolution or
promulgation, or any Governmental Order, or any license, franchise, permit or
similar right granted under any of the foregoing, or any similar provision
having the force or effect of law.

        “Liability” means, with respect to any Person, any liability or
obligation of such Person whether known or unknown, whether asserted or
unasserted, whether determined, determinable or otherwise, whether strict,
absolute or contingent, whether accrued or unaccrued, whether liquidated or
unliquidated, whether incurred or consequential, whether due or to become due
and whether or not required under U.S. generally accepted accounting principles
to be accrued on the financial statements of such Person.

        “Literature” means those specific materials of the types listed in
Schedule 6.13(c) as revised from time to time, disseminated or made available by
or on behalf of any of the Medtronic Parties or their Affiliates, excluding any
materials (including drafts of such materials not disseminated or made available
to any Third Party other than a Representative of any of the Medtronic Parties
or their Affiliates) that



5

--------------------------------------------------------------------------------

are: (i) documents actually filed with the Securities and Exchange Commission or
any other Governmental Authority by any of the Medtronic Parties or their
Affiliates, including any substantially complete reprints and record copies
thereof; (ii) analyst presentations where any of the Medtronic Parties or their
Affiliates is invited as a participant, but excluding analyst presentations
hosted by or on the behalf of any of the Medtronic Parties or their Affiliates;
(iii) materials published by Third Parties not for or on behalf of any of the
Medtronic Parties or their Affiliates, but not copies or reprints thereof
provided to a Third Party by or on behalf of any of the Medtronic Parties; (iv)
useful articles (as that term is defined in 17 U.S.C. § 101) not intended
primarily to convey product or educational information, including shirts, pens,
notepads, hats, x-ray bags and similar items; (v) product packaging or labeling,
including instrument and implant trays; (vi) materials intended for internal use
of the Medtronic Parties or their Affiliates, including emails, sales reports,
quality control documents and lab reports, but excluding sales training booklets
and further excluding such internal materials which are disseminated as or as
part of an external mass mailing (i.e. 25 or more Third Party disseminations);
(vii) clinical studies materials sent to clinical sites pursuant to IDE clinical
studies or other studies sponsored by the Medtronic Parties or their Affiliates;
(viii) price lists, pricing bids, vendor pricing proposals, shipping materials
invoices and other billing, coding or accounting documents or resources; (ix)
correspondence, excluding attachments or enclosures which are otherwise
Literature, and further excluding external mass mailings (i.e. 25 or more Third
Party disseminations); (x) contracts or agreements; (xi) documents covered by
the unwaived attorney-client or work product privileges; or (xii) Third Party
anonymous market research questionnaires in which the source of the
communication is not identified to be any of the Medtronic Parties or their
Affiliates.

        “Litigation” means the action entitled Medtronic Sofamor Danek, Inc. v.
Gary Karlin Michelson M.D. et al., Civil Action No. 01-2373 in the United States
District Court for the Western District of Tennessee, including Medtronic
Sofamor Danek v. Michelson and KTI, U.S. District Court, District of Minnesota,
filed January 15, 2002, Medtronic Sofamor Danek v. Michelson and KTI , U.S.
District Court, Northern District of Georgia, filed Feb. 20, 2003 and Medtronic
Sofamor Danek v. Michelson and KTI, U.S. District Court, Northern District of
Florida, filed November 26, 2003, and the action entitled Medtronic Sofamor
Danek, Inc., and Medtronic, Inc. v. GKM Trust et. al., Civil Action No. 03-2055
in the United States District Court for the Western District of Tennessee,
together with all Claims, defenses, counterclaims and causes of action arising
therefrom.

        “Litigation Materials” is defined in Section 6.11(b) (Patent Counsel;
Return of Documents; Tangible Materials).

        “Losses” means all Actions, Claims, Liabilities, damages, judgments,
amounts paid in settlement, assessments, Taxes, losses, fines, penalties,
expenses, costs and fees (including reasonable attorneys’ fees).

        “MDT” is defined in the Preamble.

        “Medtronic-Owned Patent Rights” is defined in Section 2.6
(Medtronic-Owned Patent Rights).

        “Medtronic Parties” is defined in the Preamble.

        “Medtronic Released Parties” is defined in Section 11.2 (Sellers
Release).

        “Medtronic Releasing Parties” is defined in Section 11.1 (Medtronic
Release).

        “Medtronic-Zimmer Agreement” means the Cross-License Agreement dated as
of April 21, 2005 between Zimmer Spine, Inc., the Medtronic Parties and Sofamor
Danek Holdings, Inc.

        “Meniscal Rivet Patent Rights” means (a) the Patent Rights identified on
Schedule 4.8(c) as “Meniscal Rivet” and all Patent Rights claiming priority
thereto or having a specification that does not contain new matter (as defined
under U.S. patent law) in relation to any specification of the “Meniscal Rivet”
Patent Rights identified on Schedule 4.8(c), and (b) any other Patent Rights
claiming any meniscal rivet improvements that Michelson conceives, develops, or
reduces to practice after the Effective Date, provided in each case ((a) and
(b)) that the claims of such Patent Rights are (i) no broader in any respect
than those existing in “Meniscal Rivet” Patent Rights on Schedule 4.8(c), or
(ii) directed to a meniscal rivet not in the Field or a method for using such
meniscal rivet not in the Field.



6

--------------------------------------------------------------------------------

        “Michelson” is defined in the Preamble.

        “Michelson Logo” means the logo depicted on Exhibit C, as modified from
time to time in accordance with Section 6.13(j).

        “Michelson Released Parties” is defined in Section 11.1 (Medtronic
Release).

        “Michelson Releasing Parties” is defined in Section 11.2 (Sellers
Release).

        “Michelson-Zimmer Agreement” means the Attribution and Indemnification
Agreement dated as of April 21, 2005 between Zimmer Holdings, Inc. and
Zimmer-Spine, Inc. and the Sellers.

        “MSD” is defined in the Preamble.

        “Multi-Lock Patent Rights” is defined in Section 2.7 (Multi-Lock Patent
Rights).

        “New Product System” means a new or modified product or product system
useful in the Field that is not listed in the original Schedule 6.13(a) and that
has its Commercial Launch in its new or modified form after October 1, 2003 by
any of the Medtronic Parties or their Affiliates. Each modification of a New
Product System is a different New Product System for purposes of this
definition.

        “New Subject Invention” is defined in Section 6.7 (Disclosure of New
Subject Inventions and New Subject Intellectual Property).

        “Notices” is defined in Section 4.4 (Consents).

        “Organizational Documents” means, with respect to any Person (other than
an individual), (a) the certificate or articles of incorporation or organization
and any joint venture, limited liability company, operating or partnership
agreement, trust agreement and instrument and other similar documents adopted or
filed in connection with the creation, formation or organization of such Person
and (b) all by-laws, voting agreements and similar documents, instruments or
agreements relating to the organization or governance of such Person, in each
case as amended or supplemented.

        “Other Party” is defined in Section 6.14 (Confidentiality).

        “Paper Clip Subject Matter” means what is claimed from the Patent Rights
identified on Schedule 4.8(c) as “Paper Clip,” including any improvements
thereto.

        “Party” and “ Parties” are defined in the Preamble.

        “Patent and Invention Assignments” means the patent and invention
assignments to be entered into by the Parties at the Closing, the forms of which
are attached as Exhibit D.

        “Patent Prosecution Files” means the files identified in Schedule 2.1(e)
(Patent Prosecution Files).

        “Patent Rights” means (i) any and all U.S. and foreign: (a) patents
(including utility and design patents); (b) patent applications (including
utility and design patent applications), including all provisional applications,
substitutions, continuations, continuations-in-part, divisions, renewals, and
all patents granted thereon; and (c) patents-of-addition, reissues,
reexaminations and extensions or restorations by existing or future extension or
restoration mechanisms, including supplementary protection certificates or the
equivalent thereof, and (ii) any other form of government-issued right
substantially equivalent to any of the foregoing now or hereafter recognized
including, for example, statutory invention disclosures or the like.

        “Person” means any individual or corporation, association, partnership,
limited liability company, joint venture, joint stock or other company, business
trust, trust, organization, Governmental Authority or other entity of any kind.

        “Post-Closing Payment” is defined in Section 3.4 (Post-Closing
Payments).

        “Post-Closing Letter of Credit” is defined in Section 3.4 (Post-Closing
Payments).

        “Pre-Hearing Meeting” is defined in Section 10.7 (Preliminary Meeting).

        “Preliminary Meeting” is defined in Section 10.7 (Preliminary Meeting).



7

--------------------------------------------------------------------------------

        “Protective Order Materials” is defined in Section 6.11(b) (Patent
Counsel; Return of Documents; Tangible Materials).

        “Potential Arbitrators” is defined in Section 10.2 (Appointment and
Replacement of Arbitrator).

        “Public Statement” is defined in Section 6.20 (Public Statements).

        “Purchased Assets” is defined in Section 2.1 (Purchased Assets).

        “Purchased Claims” means the Claims set forth on Schedule 2.1(g)
(Purchased Claims) and all rights of recovery, rights of set off, rights of
recoupment and other rights of every type or nature relating thereto.

        “Purchased Third Party Beneficiary Rights” means the third party
beneficiary rights set forth on Schedule 2.1(h) (Purchased Third Party
Beneficiary Rights).

        “Representative” means, with respect to any Person, any director,
officer, employee, agent, consultant, advisor, partner, trustee or other
representative of such Person, including legal counsel, accountants and
financial advisors.

        “Respondent” is defined in Section 10.4 (Demand for Arbitration).

        “Response” is defined in Section 10.6 (Service).

        “Restricted Field” is defined in Section 6.15 (Restricted Activities).

        “Retention Period” is defined in Section 6.11(b) (Patent Counsel; Return
of Documents; Tangible Materials).

        “Revised Attribution Product System List” is defined in Section 6.13(a)
(Name Attribution).

        “Rongeur Patent Rights” means (a) the Patent Rights identified on
Schedule 4.8(c) as “Rongeur” and all Patent Rights claiming priority thereto or
having a specification that does not contain new matter (as defined under U.S.
patent law) in relation to any specification of the “Rongeur” Patent Rights
identified on Schedule 4.8(c), and (b) any other Patent Rights claiming any
rongeur improvements that Michelson conceives, develops, or reduces to practice
after the Effective Date, provided in each case ((a) and (b)) that the patent
claims of such Patent Rights are (i) no broader in any respect than those
existing in “Rongeur” Patent Rights on Schedule 4.8(c), (ii) directed to a
rongeur or a method for making or using such a rongeur, or (iii) not In The IP
Field.

        “Scheduling Order” is defined in Section 10.7 (Preliminary Meeting).

        “Sellers” are defined in the Preamble.

        “Sellers’ Disclosure Schedule” is defined in Section 4 (Sellers’
Representations and Warranties).

        “Set-Off Amounts” is defined in Section 3.1 (Signing Deposit).

        “Signing Deposit” is defined in Section 3.1 (Signing Deposit).

        “Special Master Materials” is defined in Section 6.11(b) (Patent
Counsel; Return of Documents; Tangible Materials).

        “Specified Relief” means the relief set forth in Schedule 6.24
(Specified Relief).

        “Spine” means the spine (including all bones and nucleus materials from
the base of the skull to the coccyx) and the portions of nerves, muscles,
tendons, ligaments, veins, arteries, and other vessels adjacent thereto.

        “Subject Intellectual Property” means:

  (a) all Patent Rights identified on Schedule 4.8(b);   (b) all Patent Rights
claiming priority to, or incorporating a substantial portion of or all of the
same specification as, the Patent Rights identified on Schedule 4.8(b), and all
foreign counterpart Patent Rights thereof, but excluding the ElectroStim Patent
Rights, Medtronic-Owned Patent Rights, and Multi-Lock Patent Rights;



8

--------------------------------------------------------------------------------

        (c) all Intellectual Property In The IP Field in which the Sellers have
any rights, title, or interests as of the Closing, but excluding the Excluded
Intellectual Property, Medtronic-Owned Intellectual Property, the Multi-Lock
Patent Rights and rights being transferred by assignment and assumption of the
Assumed Contracts;   (d) all Intellectual Property In The IP Field conceived by
Michelson prior to the Closing in which the Sellers acquire or otherwise obtain
any rights, title, or interests after the Closing (including any reversion of
rights), but excluding the Excluded Intellectual Property and the
Medtronic-Owned Intellectual Property;   (e) all Intellectual Property In The IP
Field conceived by Michelson during the Term, but excluding the Excluded
Intellectual Property; and   (f) all other Intellectual Property In The IP Field
that the Sellers otherwise acquire or obtain any rights, title, or interests in
during the Term; but excluding the Excluded Intellectual Property and the
Medtronic-Owned Intellectual Property.

        “Surgical Gloves Patent Rights” means (a) the Patent Rights identified
on Schedule 4.8(c) as “Surgical Glove” and all Patent Rights claiming priority
thereto or having a specification that does not contain new matter (as defined
under U.S. patent law) in relation to any specification of the “Surgical Gloves”
Patent Rights identified on Schedule 4.8(c), and (b) any other Patent Rights
claiming any surgical glove improvements that Michelson conceives, develops, or
reduces to practice after the Effective Date, provided in each case ((a) and
(b)) that the claims of such Patent Rights are (i) no broader in any respect
than those existing in “Surgical Gloves” Patent Rights on Schedule 4.8(c), (ii)
directed to surgical gloves or a method for making or using such surgical
gloves, or (iii) not In The IP Field.

        “Tangible Materials” means documents, files (including electronic
files), diagrams, drawings, plans, specifications, designs, schematics, records,
reports, lab or research notebooks, drawings, flow charts, specifications,
written descriptions, invention disclosures, source code, data, photographs of
three-dimensional prototypes and models, or other written, graphic or tangible
materials or embodiments (other than three-dimensional prototypes and models)
relating to the Subject Intellectual Property, and all correspondence relating
to the prosecution of the Subject Intellectual Property and non-privileged,
non-work product correspondence relating to the Assumed Contracts and Purchased
Third Party Beneficiary Rights, in each case, within the possession, custody or
control of the Sellers or their Affiliates.

        “Tax” or “ Taxes” means any and all federal, state, local or foreign
income, gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, capital stock, franchise, profits,
withholding, social security (or similar, including FICA), unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated or other tax
of any kind, including any interest, penalty or addition thereto, whether
disputed or not.

        “Tax Return” means any return, declaration, report, Claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and any amendment thereto filed with any Governmental
Authority responsible for Taxes.

        “Term” means the period beginning at the Closing and ending on the
fifteenth anniversary of the Closing.

        “Termination and Release Agreement” means the Termination and Release
Agreement dated as of April 21, 2005 among Zimmer Holdings, Inc. and Zimmer
Spine, Inc., the Sellers, the Medtronic Parties, and Sofamor Danek Holdings,
Inc.

        “Termination Date” is defined in Section 8.1 (Termination of Agreement).

        “Third Party” means any Person other than the Parties and their
Affiliates.



9

--------------------------------------------------------------------------------

        “Third Party Attribution Transfer” means any written license,
assignment, covenant not to sue or transfer to or as to a Third Party relating
to any Patent Rights included in the Subject Intellectual Property, Excluded
Intellectual Property, Multi-Lock Patent Rights, or Medtronic-Owned Patent
Rights.

        “Third Party Claim” means any Claim by a Third Party with respect to any
matter that may give rise to a Claim for indemnification under This Agreement.

        “This Agreement” is defined in the Preamble.

        “Three-Party Agreement” means the Agreement dated as of January 18, 2001
among Michelson, Sofamor Danek Holdings, Inc. and Wright Medical Technology,
Inc.

        “Voidable Transfer” is defined in Section 6.19 (Revival and
Reinstatement of Payment Obligations).

        “Wright Design Patent Assignment” means the Design Patent Assignment by
Gary K. Michelson – Anterior Cervical Plate dated January 24, 2001 to Wright
Medical Technology, Inc.

        “Wright Multi-Lock Assignment” means the Patent Assignment by Gary K.
Michelson – Multi-Lock Anterior Cervical Plating System dated January 24, 2001
to Wright Medical Technology, Inc.

2. PURCHASE AND SALE OF ASSETS.

         2.1.   Purchased Assets.    On the terms and subject to the conditions
of This Agreement, the Sellers shall, and hereby do, sell, assign, transfer and
deliver to the Buyer effective as of the Closing, and the Buyer shall, and
hereby does, purchase and accept from the Sellers effective as of the Closing,
all of the rights, title and interests of the Sellers in and to the following
assets, properties and rights, free and clear of all Claims and Encumbrances,
other than those Claims and Encumbrances listed on Schedule 2.1(a) and those
Claims and Encumbrances imposed or asserted by or for the benefit of the Buyer
or any of its Affiliates, but excluding the Excluded Assets as set forth in
Section 2.2 (Excluded Assets), the Medtronic-Owned Patent Rights as set forth in
Section 2.6 (Medtronic-Owned Patent Rights), and the Multi-Lock Patent Rights as
set forth in Section 2.7 (Multi-Lock Patent Rights):

        (a)  the Subject Intellectual Property;

        (b)  the Assumed Contracts (subject to the equitable rights of the
Sellers and their Affiliates set forth in Sections 2.2(c) and 2.2(d) and the
rights of the Sellers and their Affiliates set forth in Section 2.2(f));
provided, that if the terms of any Assumed Contract require that the consent of
a Third Party be obtained in connection with the assignment or transfer to the
Buyer of such rights under such Assumed Contract, then such rights under such
Assumed Contract will be deemed not to have been assigned and transferred to the
Buyer under This Agreement until such consent has been obtained; provided,
further, that if such consent has not been obtained as of the Closing, the
Sellers will hold such rights under such Assumed Contract in trust for the
benefit of the Buyer until such consent is obtained and any rights under such
Assumed Contract will be subject to the Sellers’ obligations in Section 6.5
(Covenants in Support of Assignment);

        (c)  the Inter-Party Agreements;

        (d)  any Actions, rights of recovery, rights of set off, rights of
recoupment and other rights of every type or nature relating to the Purchased
Assets listed in clauses (a) and (b) above (subject to the equitable rights of
the Sellers and their Affiliates set forth in Sections 2.2(c) and 2.2(d) and the
rights of the Sellers and their Affiliates set forth in Section 2.2(f)),
including all rights to recovery for damages for Intellectual Property
infringement arising before the Closing;

        (e)  originals of the Patent Prosecution Files and a copy of all other
Tangible Materials;

        (f)  all assignable inventor moral rights under the Subject Intellectual
Property;

        (g)  the Purchased Claims;

        (h)  the Purchased Third Party Beneficiary Rights; and

        (i)  all goodwill relating solely to the Assumed Contracts and the
licensing of the Subject Intellectual Property.



10

--------------------------------------------------------------------------------

        All of the assets, properties and rights described in paragraphs (a)
through (i) of this Section 2.1, together with the Sellers’ rights, title and
interest therein, are collectively referred to in This Agreement as the
“Purchased Assets.”

         2.2.   Excluded Assets.    At the Closing, the Sellers shall retain,
and the Buyer shall not purchase under This Agreement, any of the Sellers’
rights, title and interests in or to any assets of the Sellers whatsoever other
than the Purchased Assets (the rights, title and interests to such assets are
collectively referred to as the “Excluded Assets”). By way of example and
without limiting the foregoing, the Purchased Assets shall not include any of
the Sellers’ rights, title and interests in or to any of the following (each of
which is included in the definition of “Excluded Assets”):

        (a)  the Excluded Intellectual Property;

        (b)  the Karlin Instruments Exclusive License Agreement;

        (c)  the Excluded Indemnification Rights;

        (d)  the Excluded Equitable Rights;

        (e)  all three-dimensional models and prototypes of the Sellers;

        (f)  the Assumed Contract Amounts;

        (g)  all materials protected by the attorney-client privilege, the work
product doctrine, or other applicable privileges (in each case, other than all
correspondence relating to the prosecution of the Subject Intellectual
Property);

        (h)  This Agreement and any of the Ancillary Agreement;

        (i)  the Michelson-Zimmer Agreement;

        (a)  the Termination and Release Agreement; or

        (b)  the ElectroStim License Agreement.

         2.3.   Assumed Liabilities.    From and after the Closing, on the terms
and subject to the conditions of This Agreement, the Buyer shall assume and
satisfy or perform when due only the following Liabilities of the Sellers:

        (a)  all Liabilities of the Sellers under any of the Assumed Contracts
to the extent arising out of or relating to facts or circumstances existing or
occurring after the Closing; and

        (b)  all Liabilities of the Sellers under any of the Inter-Party
Agreements arising out of or relating to facts or circumstances existing or
occurring before, at or after the Closing

        (collectively, the “Assumed Liabilities”).

         2.4.   Excluded Liabilities.    The Buyer does not hereby assume or
covenant to satisfy any Liability of the Sellers whatsoever other than the
Assumed Liabilities (collectively, the “Excluded Liabilities”). By way of
example and without limiting the foregoing, the Buyer does not assume any of the
following (each of which is included within the definition of “Excluded
Liabilities”):

        (a)  any Liability of any Seller arising out of or relating to facts or
circumstances existing or occurring before, at or after the Closing to the
extent relating to the Excluded Assets;

        (b)  except as otherwise provided in Section 6.12 (Taxes), any Liability
of any Seller for any Taxes whether or not relating to the Purchased Assets and
whether or not incurred before the Closing;

        (c)  any Liability of any Seller for making payments or providing
benefits of any kind to his or its employees or former employees, including as a
result of the sale of the Purchased Assets;

        (d)  any Liability of any Seller for fees, costs and expenses incurred
in connection with the Litigation;



11

--------------------------------------------------------------------------------

        (e)  except as otherwise expressly provided in This Agreement, any
Liability of any Seller for fees, costs and expenses incurred in connection with
This Agreement or any of the Ancillary Agreements, the making or performance of
This Agreement or any of the Ancillary Agreements and the transactions
contemplated hereby and thereby;

        (f)  any Liability expressly imposed upon any Seller by the terms of
This Agreement; or

        (g)  any Liability of any Seller for fees, costs and expenses incurred
prior to Closing in connection with the prosecution of the Patent Rights
included within the Purchased Assets or any other Liability of Sellers to Martin
& Ferraro LLP incurred prior to Closing.

         2.5.   Non-Exclusive Copyright License.    Effective as of the Closing,
the Sellers hereby grant the Buyer and its Affiliates an irrevocable, perpetual,
worldwide, fully-paid, royalty-free, unconditional, transferable, non-exclusive
license, with the unlimited right to grant sublicenses through multiple tiers,
under any Seller’s copyrights and licensable copyright moral rights in any works
included in the Purchased Assets to reproduce, make derivative works of (and
register such derivative works), distribute, publicly perform, publicly display,
transmit, and otherwise exploit such works in any manner and in any medium.
Effective as of the Closing, the Sellers hereby irrevocably waive all moral
rights in the Purchased Assets that are not assigned or licensed to the Buyer at
the Closing.

         2.6.   Medtronic-Owned Patent Rights.    Effective as of the Closing,
the Sellers acknowledge and agree that the Patent Rights listed on Schedule 2.6,
and all future U.S. and foreign patent applications, including any continuation,
division, reissue or reexamination thereof (the “Medtronic-Owned Patent
Rights”), are already owned by the Buyer or its Affiliates, and accordingly are
not Subject Intellectual Property. The Buyer’s assumption of the Inter-Party
Agreements will not affect the ownership of the Medtronic-Owned Patent Rights in
any way. To the extent the assignment of any Medtronic-Owned Patent Right has
not been recorded with the appropriate patent office, the Sellers will execute
at the Closing confirmatory assignments, the form of which is attached as
Exhibit A (with such changes as may be necessary for the assignment to be
suitable for recording in each jurisdiction and each recordable right or
interest relating to such Medtronic-Owned Patent Rights), relating to such
Medtronic-Owned Patent Rights (the “Confirmatory Assignments”), nd following the
Closing, at the Buyer’s expense, such further confirmatory assignments as may be
reasonably necessary.

        2.7.   Multi-Lock Patent Rights. Effective as of the Closing, the Buyer
and the Sellers acknowledge and agree that the Patent Rights listed on Schedule
2.7, and all other rights granted under the Wright Multi-Lock Assignment and the
Wright Design Patent Assignment (such Patent Rights and other rights
collectively, the “Multi-Lock Patent Rights”), as subject to the
Medtronic-Zimmer Agreement and the rights of Michelson set forth on Schedule
2.1(h), are already owned by a Third Party as of the Effective Date, and
accordingly are not Subject Intellectual Property or Purchased Assets.

        2.8.   Inter-Party Agreements and Three-Party Agreement.

        (a)  Beginning on the Effective Date and so long as this Agreement has
not been terminated prior to Closing pursuant to Section 8.1 (Termination of
Agreement), (i) the Medtronic Parties and their Affiliates shall have no
obligation to pay any amounts or provide any reports to the Sellers pursuant to
the Inter-Party Agreements or the Three-Party Agreement (other than amounts
previously paid and reports previously provided prior to the Effective Date),
and (ii) no Party shall seek to terminate or allege any breach by another Party
or its Affiliates under any of the Inter-Party Agreements or the Three-Party
Agreement. If this Agreement is terminated prior to the Closing pursuant to
Section 8.1 (Termination of Agreement), then (A) any royalties and reports
otherwise due pursuant to the Inter-Party Agreements or the Three-Party
Agreement for the period from and including January 1, 2005 through the date of
such termination shall become due, and (B) the Sellers shall set off against the
Signing Deposit any amounts that are or become due and payable by the Medtronic
Parties or their Affiliates for the periods from and including January 1, 2005
in accordance with Section 3.1 (Signing Deposit). If the amount of the Signing
Deposit is not sufficient to cover the amounts otherwise due pursuant to the
Inter-Party Agreements and the Three-Party Agreement for the period from and
including January 1, 2005 through the date of such termination, the Medtronic
Parties and their Affiliates may pay the difference at any time within five
Business



12

--------------------------------------------------------------------------------

Days of such termination notwithstanding anything in the Inter-Party Agreements
or the Three-Party Agreement that would require earlier payment. Nothing in this
Section 2.8(a) affects timing of payments or reports due pursuant to the
Inter-Party Agreements or the Three-Party Agreement for periods other than the
period from and including January 1, 2005 through the date of such termination.

        (b)  If This Agreement is not terminated prior to the Closing pursuant
to Section 8.1 (Termination of Agreement), and the Closing occurs, each of the
Parties, on behalf of itself and its Affiliates, acknowledges and agrees that
from and after the Closing, none of the Sellers or the Buyer, or any of their
Affiliates, shall have any Liability to the other Parties with respect to the
Inter-Party Agreements or the Three-Party Agreement, including any Liability for
any royalties for any time period.

         2.9.    Sellers’ Covenant Not To Sue.    

        (a)  Covenant. Effective as of the Closing, the Sellers hereby
irrevocably and perpetually covenant and warrant that the Sellers shall not, and
shall cause their Affiliates, successors, and assigns not to, sue or commence
any Action against the Buyer or its Affiliates or their customers for past or
future infringement or misappropriation of any Future and Meniscal Covenanted
Patent Rights anywhere in the world for making, having made, using, selling,
offering to sell, importing, or exporting of products or services or practicing
methods in the Field.

        (b)  Limited Right to Extend Covenant to Third Parties. The covenant not
to sue in Section 2.9(a) shall inure to the benefit of the respective successors
and permitted assigns of the Buyer and its Affiliates, and may be extended by
the Buyer and its Affiliates (i) with respect to any product line in the Field,
to any Third Party that acquires substantially all the assets relating to such
product line, and (ii) to any Third Party to whom the Buyer grants a license
under the Subject Intellectual Property, but extended solely with respect to the
Third Party’s products and methods licensed under the Subject Intellectual
Property.

        (c)  Springing Non-Exclusive License. The covenant not to sue in Section
2.9(a) shall run with the Future and Meniscal Covenanted Patent Rights and shall
be binding on any Third Party acquiring or licensing any of the Future and
Meniscal Covenanted Patent Rights. In the event that the Sellers assign, sell,
exclusively license, or otherwise transfer any of the Future and Meniscal
Covenanted Patent Rights, then the covenant not to sue granted in Section 2.9(a)
(Covenant) shall automatically be converted as of such transaction into an
irrevocable, perpetual, fully paid-up, royalty-free, worldwide, non-exclusive
license under the Future and Meniscal Covenanted Patent Rights, to make, have
made, use, sell, offer to sell, import and export products and services, and
practice methods in the Field and such assignment, sale, exclusive license or
other transfer shall be granted subject to such non-exclusive license. In such
event, the Buyer may sublicense this license (i) with respect to any product
line in the Field, to any Third Party that acquires substantially all the assets
relating to such product line, and (ii) to any Third Party to whom the Buyer
grants a license in the Field under the Subject Intellectual Property, but
sublicensed solely with respect to the Third Party’s products and methods
licensed in the Field under the Subject Intellectual Property.

         2.10.   Former Spine-Tech Agreements.    Pursuant to the terms of the
Termination and Release Agreement, effective immediately prior to the Closing
the Parties shall terminate, with respect to any other party to the Termination
and Release Agreement, all of their respective rights, obligations and
liabilities under each of the Former Spine-Tech Agreements.

3. SIGNING DEPOSIT; CLOSING.

         3.1.   Signing Deposit.    Within one Business Day of the Effective
Date, the Buyer shall pay to the Sellers an aggregate amount equal to $10
million (the “ Signing Deposit”) by wire transfers of immediately available
funds to accounts and in accordance with allocations as notified by the Sellers
to the Buyer, as a deposit for the purchase of the Purchased Assets that shall
be refundable to the Buyer subject to the Sellers’ right of set off set forth in
the following sentence. If This Agreement is terminated in accordance with
Section 8.1 (Termination of Agreement) prior to the Closing, then the Sellers
shall set off against the Signing Deposit any amounts that are or become due and
payable by the Medtronic



13

--------------------------------------------------------------------------------

Parties or their Affiliates to the Sellers pursuant to the Inter-Party
Agreements or the Three-Party Agreement at any time from and including
January 1, 2005 through and including the date that is 180 days after the date
of such termination. In such event, to the extent that the amount of the Signing
Deposit exceeds the amounts that may be set off against it pursuant to the
previous sentence (the “Set-Off Amounts”), then within five Business Days after
the date that is 180 days after the date of such termination the Sellers shall
refund to the Buyer an amount equal to the difference between the Signing
Deposit and the Set-Off Amounts. Upon receipt of the Signing Deposit the Sellers
shall execute and deliver to the Buyer a receipt for such Signing Deposit. Upon
the occurrence of the Closing, the Signing Deposit shall become non-refundable.

         3.2.   Closing Time and Place.    Subject to the satisfaction (or
written waiver by the appropriate Party) of each of the closing conditions set
forth in Sections 7.1 (Conditions to the Medtronic Parties’ Obligation to Close)
and 7.2 (Conditions to the Sellers’ Obligation to Close), the closing of the
purchase and sale of the Purchased Assets (the “Closing”) shall take place at
the offices of Kirkland & Ellis LLP at 777 South Figueroa Street, Los Angeles,
California 90017 commencing at 10:00 a.m. Pacific Time on the fifth Business Day
following satisfaction or waiver by the appropriate Party of all of the
conditions set forth in Sections 7.1 and 7.2 (except for, but nevertheless
subject to the satisfaction or waiver of conditions that, by their nature, are
to be satisfied at the Closing), or at such other date as the Buyer and the
Sellers may agree in writing.

         3.3.   Closing Payment; Letter of Credit.    At the Closing, (a) the
Buyer shall pay to the Sellers an aggregate amount equal to $1.31 billion (the
“Closing Payment”) by wire transfers of immediately available funds to accounts
and in accordance with allocations as notified by the Sellers to the Buyer no
later than the second Business Day before the Closing and (b) the Sellers shall
deliver to and for the benefit of the Buyer a straight, irrevocable documentary
letter of credit in the aggregate principal amount of $100 million issued by any
money center bank reasonably acceptable to the Buyer, in form and substance
reasonably acceptable to the Buyer (the “Closing Letter of Credit”). In lieu of
the foregoing, at the reasonable request of the Sellers provided to the Buyer no
later than the second Business Day before the Closing, the Buyer shall (i) pay
to the Sellers an aggregate amount equal to $1.21 billion (the “Alternate
Closing Payment”) by wire transfers of immediately available funds to accounts
and in accordance with allocations as notified by the Sellers to the Buyer no
later than the second Business Day before the Closing and (ii) pay $100 million
to the escrow agent by wire transfer of immediately available funds to a
commercial escrow account established pursuant to an escrow agreement between
the Parties in form and substance reasonably acceptable to the Parties (the
“Escrow Account”). The Sellers shall have the right to substitute an Escrow
Account or a Closing Letter of Credit (in each case consistent with the
foregoing provisions of this Section 3.3), as applicable, from time to time,
during the period that the Sellers are required to provide such security
pursuant to Section 9.10 (Letter of Credit), upon reasonable notice to the
Buyer. The Closing Letter of Credit or the Escrow Account, as applicable, shall
be maintained for the period required pursuant to Section 9.10 (Letter of
Credit) and thereafter the funds in the Escrow Account shall be released to the
Sellers or the Closing Letter of Credit shall be terminated, as the case may be.
Upon receipt of the Closing Payment or the Alternate Closing Payment, as
applicable, the Sellers shall execute and deliver to the Buyer a receipt for the
Closing Payment or the Alternate Closing Payment, as applicable.

         3.4.   Post-Closing Payments.    (a) On each of the first three
anniversaries of the Closing, the Buyer shall pay to Michelson an amount equal
to $10 million (each, a “ Post-Closing Payment”), for an aggregate amount equal
to $30 million, by wire transfer of immediately available funds to accounts and
in accordance with allocations as notified by the Sellers to the Buyer no later
than the second Business Day before the applicable payment date and (b) on each
of the first five anniversaries of the Closing, the Sellers shall deliver to and
for the benefit of the Buyer a straight, irrevocable documentary letter of
credit in the principal amount of $10 million issued by any money center bank
reasonably acceptable to the Buyer, in form and substance reasonably acceptable
to the Buyer (each, a “ Post-Closing Letter of Credit”), for an aggregate
principal amount equal to $50 million. In lieu of the foregoing, at the
reasonable request of the Sellers, on each of the first, second, and third
anniversaries of the Closing the Buyer shall deliver a Post-Closing Payment to
the Escrow Account, and on each of the fourth and fifth anniversary of Closing
the Sellers shall pay $10 million to the Escrow Account. Notwithstanding the



14

--------------------------------------------------------------------------------

foregoing, a Post-Closing Letter of Credit or the Sellers’ obligation to pay $10
million to the Escrow Account will be required on the fifth anniversary of the
Closing only if there are any outstanding Claims seeking indemnification on such
date and the principal amount of such Post-Closing Letter of Credit or the
amount of such payment by the Sellers to be delivered to the Escrow Account will
be determined in accordance with the proviso in Section 9.10(b) (Letter of
Credit). Upon receipt of each Post-Closing Payment, Michelson shall execute and
deliver to the Buyer a receipt for such Post-Closing Payment. If any
Post-Closing Payment is not paid when due and the corresponding Post-Closing
Letter of Credit has been delivered to the Buyer when due, such overdue
Post-Closing Payment shall accrue interest annually at the Prime Rate (as listed
in the Money Rates Table in The Wall Street Journal as of such due date) plus
2%, compounded quarterly, from such due date until paid.

4. SELLERS’ REPRESENTATIONS AND WARRANTIES.

        The Sellers jointly and severally represent and warrant to the Medtronic
Parties that the statements contained in this Section 4 are correct and complete
as of the Effective Date and, unless a date is specified in such representation
and warranty, will be correct and complete as of the Closing Date (as though
made then and as though the Closing Date were substituted for the Effective Date
throughout this Section 4), except as set forth in the Sellers’ disclosure
schedule accompanying This Agreement (the “Sellers’ Disclosure Schedule”). The
Sellers’ Disclosure Schedule will be arranged in paragraphs corresponding to the
lettered and numbered paragraphs contained in this Section 4.

         4.1.   Organization; Shareholders.    KTI is a California corporation
duly organized, validly existing and in good standing under the laws of the
State of California. GKM Trust, a Cook Island trust (“GKM Trust”), is the sole
record owner of any outstanding capital stock of, other equity interests in, and
rights to acquire any interest in the capital stock of or other equity interest
in KTI (the “KTI Shares”). All of the trustees of GKM Trust are listed on
Schedule 4.1 and such trustees are the only Persons that have the right or power
to vote or dispose of any of the KTI Shares.

         4.2.   Authorization.    Each of the Sellers has the power and
authority (including, with respect to KTI, full corporate power and authority)
to execute and deliver This Agreement and each Ancillary Agreement to which he
or it is a party and to perform his or its respective obligations under This
Agreement and under each such Ancillary Agreement. All corporate actions or
proceedings to be taken by or on the part of KTI, including approval of the sole
shareholder of KTI, to authorize and permit the execution and delivery by KTI of
This Agreement and each of the Ancillary Agreements to which it is a party and
to perform its respective obligations under This Agreement and under such
Ancillary Agreements have been duly taken. This Agreement has been duly executed
and delivered by each of the Sellers and constitutes the legal, valid and
binding obligation of each of the Sellers, enforceable in accordance with its
terms and conditions subject to bankruptcy, insolvency, reorganization,
moratorium and other similar laws of general application affecting the rights
and remedies of creditors and to general principles of equity. Each of the
Ancillary Agreements to which any of the Sellers is a party will be, as of the
Closing, duly executed and delivered by such Seller and will constitute, as of
the Closing, the legal, valid and binding obligation of such Seller, enforceable
in accordance with its terms and conditions subject to bankruptcy, insolvency,
reorganization, moratorium and other similar laws of general application
affecting the rights and remedies of creditors and to general principles of
equity.

         4.3.   Noncontravention.    Except as set forth on Schedule 4.3,
neither the execution and delivery of This Agreement and the Ancillary
Agreements nor the consummation of the transactions contemplated hereby and
thereby by the Sellers will (i) conflict with or result in a breach of or
default under the Organizational Documents of KTI, (ii) violate any material
Legal Requirement to which any of the Sellers or any of their assets or property
is subject, (iii) conflict with or result in a breach of, default under, right
to accelerate payment under or obligation to make any payment pursuant to or
loss of material rights under, or modify or terminate any of the Assumed
Contracts or any other material Contractual Obligation (other than the
Inter-Party Agreements) by which any of the Sellers or any of their assets or
property is bound or subject, (iv) result in the creation or imposition of any
Encumbrance upon or forfeiture of any of the Purchased Assets (other than any
Encumbrances imposed by This Agreement), or (v) to the Knowledge of the Sellers,
result in the creation of any Claim that could result in the creation or
imposition of any Encumbrance upon or forfeiture of any of the Purchased Assets
(other than any Encumbrances imposed by This Agreement).



15

--------------------------------------------------------------------------------

         4.4.   Consents.    Except for filings required under the HSR Act, no
approval, authorization, permit, license, waiver or consent is required from any
Third Party (including any Governmental Authority) (collectively, the
“Consents”) and no filing or notice is required to be made with or given to any
Third Party (including any Governmental Authority) (respectively, the “Filings”
and the “Notices”) for the Sellers to accomplish the transactions contemplated
by This Agreement and the Ancillary Agreements.

         4.5.   Litigation.    Except for the Litigation or as set forth on
Schedule 4.5, there is no Action (including any Action relating to or arising
out of divorce, annulment or other dissolution of marriage) pending or, to the
Knowledge of the Sellers, threatened in writing against or involving any of the
Sellers or their Affiliates or in rem Action that could reasonably be expected
to adversely affect (i) the Purchased Assets or (ii) the ability of the Sellers
to consummate the Closing or perform any material obligations under This
Agreement or the Ancillary Agreements. For purposes of this Section 4.5,
threatened Actions shall include requests for interference, Third Party requests
for re-examination and requests for oppositions. Except in connection with the
Litigation or as set forth on Schedule 4.5, there is no Governmental Order
(including any Governmental Order relating to or arising out of divorce,
annulment or other dissolution of marriage) issued or, to the Knowledge of the
Sellers, threatened in writing that could reasonably be expected to affect the
ability of the Sellers to consummate the Closing or perform any material
obligations under This Agreement or the Ancillary Agreements.

         4.6.   Assumed Contracts.    Copies of the Assumed Contracts to which
the Medtronic Parties are not a party are attached hereto as part of Exhibit E,
and such copies are correct and complete. Except as set forth on Schedule 4.6A:
(i) the Sellers are not, and to the Knowledge of the Sellers no Third Party to
any Assumed Contract is, in violation of or in default, in any material respect,
under any Assumed Contract and (ii) no event or circumstance has occurred that
constitutes or, after notice or lapse of time or both, would constitute a
material violation or default thereunder on the part of the Sellers or, to the
Knowledge of the Sellers, any Third Party thereto, or which would result in a
right to accelerate payment under or a loss of material rights under or modify
or terminate any such Assumed Contract that has not been duly cured or waived
None of the agreements listed on Schedule 4.6B is in force or effect.

         4.7.    Title.    

        (a)  Except as set forth on Schedule 4.7A, the Sellers own all rights,
title and interests in and to the Purchased Assets and have the full right and
power to sell, transfer and assign good and marketable title to all the
Purchased Assets, free and clear of all Encumbrances and, to the Knowledge of
the Sellers, all Claims. The Sellers have delivered to the Buyer correct and
complete copies of all items identified on Schedule 4.7A (together with all
amendments, addendums, supplements, and other modifications) to which any of the
Sellers is a party and to which none of the Medtronic Parties or any Affiliate
of the Medtronic Parties is a party. Except as set forth on Schedule 4.7B, none
of the Purchased Assets is in the possession, custody or control of any Person
other than the Sellers, the Medtronic Parties or any Affiliate of the Medtronic
Parties.

        (b)  Except (i) as set forth on Schedule 4.7B or (ii) pursuant to the
Assumed Contracts, no Person other than the Sellers, the Medtronic Parties or
any Affiliate of the Medtronic Parties has any rights, title or interests in any
Purchased Asset.

         4.8.    Intellectual Property.    

        (a)  Completeness. The Patent Rights of the Subject Intellectual
Property identified on Schedule 4.8(b), the Patent Rights of the Excluded
Intellectual Property identified on Schedule 4.8(c), the Medtronic-Owned Patent
Rights identified on Schedule 2.6, and the Multi-Lock Patent Rights identified
on Schedule 2.7 are the only Patent Rights for which Michelson is listed as an
inventor. The Purchased Assets and the Patent Rights of the Excluded
Intellectual Property identified on Schedule 4.8(c) constitute the only Patent
Rights in which the Sellers or their Affiliates have any rights, title or
interests, including any rights under licenses or covenants not to sue, other
than the use rights a retail consumer has by the purchase of consumer goods and
services.



16

--------------------------------------------------------------------------------

        (b)  Scheduled Subject Patent Rights. Schedule 4.8(b) identifies each
Patent Right in which the Sellers have any rights, title, or interests included
within the definition of Subject Intellectual Property as existing as of
March 15, 2005. The Sellers have provided the Buyer with access to correct and
complete copies of all such Patent Rights.

        (c)  Scheduled Excluded Patent Rights. Schedule 4.8(c) identifies each
Patent Right in which the Sellers have any rights, title, or interests included
within the definition of Excluded Intellectual Property as existing as of
March 7, 2005. The Sellers have provided the Buyer with access to correct and
complete copies of all such Patent Rights.

        (d)  Representations Regarding Subject Patent Rights. Except as
disclosed in Schedule 4.8(d), with respect to each patent and patent application
required to be identified on Schedule 4.8(b) (Scheduled Subject Patent Rights),
to the Knowledge of the Sellers:

        (i)  each issued, unexpired patent is valid and enforceable and has been
properly obtained in accordance with all applicable rules and regulations
governing the prosecution of applications for such patent, and the Sellers and
their Representatives have not engaged in any fraud or other misconduct with
regard to the prosecution or procurement of such patent;

        (ii)  for each issued, unexpired patent or pending patent application,
in all material respects, (A) all necessary application, annuity, maintenance
and renewal fees in connection with all patent and patent applications have been
paid and (B) all necessary documents and certificates in connection therewith
have been filed with the relevant authority for the purpose of maintaining the
patent registrations or applications; and

        (iii)  no issued, unexpired patent is undergoing cancellation,
re-examination, termination or withdrawal proceedings.

        (e)  Michelson Logo. To the Knowledge of the Sellers, the Buyer’s use of
the Michelson Logo as required by This Agreement does not and will not infringe
the trademark or copyright rights of any Third Party.

         4.9.   Solvency; Fair Consideration.    Each of the Sellers is solvent.
For each of the Sellers, the sum of his or its assets, at a fair valuation, is
greater than the sum of his or its debts, and each of the Sellers is able, and
will be able immediately following the consummation of the transactions
contemplated by This Agreement, generally to pay his or its debts as they become
due. The obligations of each Seller under This Agreement will not render such
Seller insolvent. Each Seller is receiving fair consideration and reasonably
equivalent value in exchange for the assets transferred by such Seller to the
Buyer and the obligations incurred by such Seller and its Affiliates pursuant to
This Agreement. Neither the transactions contemplated by This Agreement nor the
obligations of KTI shall cause KTI to be left with unreasonably small capital.

         4.10.   U.S. Taxpayer.    Each Seller is a United States person within
the meaning of Section 7701(a)(3) of the Internal Revenue Code of 1986, as
amended (the “ Code”).

         4.11.   No Other Representations and Warranties.    Except as expressly
set forth in Section 4 of This Agreement or in the Sellers’ Closing Certificate,
none of the Sellers makes any representation or warranty, express or implied, at
law or in equity, with respect to the Purchased Assets, This Agreement or
otherwise.

5. MEDTRONIC PARTIES’ REPRESENTATIONS AND WARRANTIES.

        The Medtronic Parties jointly and severally represent and warrant to the
Sellers that the statements contained in this Section 5 are correct and complete
as of the Effective Date and, unless a date is specified in such representation
and warranty, will be correct and complete as of the Closing Date (as though
made then and as though the Closing Date were substituted for the Effective Date
throughout this Section 5), except as set forth in the Buyer’s disclosure
schedule accompanying This Agreement (the “Buyer’s Disclosure Schedule”). The
Buyer’s Disclosure Schedule will be arranged in paragraphs corresponding to the
lettered and numbered paragraphs contained in this Section 5.

        



17

--------------------------------------------------------------------------------

        5.1.   Organization.    The Buyer is a Delaware corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware. MDT is a Minnesota corporation duly organized, validly existing and in
good standing under the laws of the State of Minnesota. MSD is an Indiana
corporation duly organized, validly existing and in good standing under the laws
of the State of Indiana. Schedule 5.1 lists all of the record owners of any
outstanding capital stock of, other equity interests in, and rights to acquire
any interest in the capital stock of, or other equity interest in, the Buyer and
MSD.

        5.2.   Authorization.    Each Medtronic Party has the full corporate
power and authority to execute and deliver This Agreement and each Ancillary
Agreement to which it is a party and to perform its respective obligations under
This Agreement and under each such Ancillary Agreement. All corporate actions or
proceedings to be taken by or on the part of each Medtronic Party to authorize
and permit the execution and delivery by such Medtronic Party of This Agreement
and each of the Ancillary Agreements to which it is a party and to perform its
respective obligations under This Agreement and under such Ancillary Agreements
have been duly taken. This Agreement has been duly executed and delivered by
each Medtronic Party and constitutes the legal, valid and binding obligation of
such Medtronic Party, enforceable in accordance with its terms and conditions
subject to bankruptcy, insolvency, reorganization, moratorium and other similar
laws of general application affecting the rights and remedies of creditors and
to general principles of equity. Each of the Ancillary Agreements to which each
Medtronic Party is a party will be, as of the Closing, duly executed and
delivered by such Medtronic Party and will constitute, as of the Closing, the
legal, valid and binding obligation of such Medtronic Party, enforceable in
accordance with its terms and conditions subject to bankruptcy, insolvency,
reorganization, moratorium and other similar laws of general application
affecting the rights and remedies of creditors and to general principles of
equity.

         5.3.   Noncontravention.    Except as set forth on Schedule 5.3,
neither the execution and delivery of This Agreement and the Ancillary
Agreements nor the consummation of the transactions contemplated hereby and
thereby by any Medtronic Party will (i) conflict with or result in a breach of
or default under the Organizational Documents of such Medtronic Party, (ii)
violate any material Legal Requirement to which such Medtronic Party or any of
its assets or property is subject or (iii) conflict with or result in a breach
of, default under, right to accelerate payment under or obligation to make any
payment pursuant to or loss of material rights under, or modify or terminate any
material Contractual Obligation (other than the Inter-Party Agreements and the
Assumed Contracts to which any Medtronic Party is a party) by which any of the
Medtronic Parties or any of their assets or property is bound or subject.

         5.4.   Consents.    Except for filings required under the HSR Act and
as set forth on Schedule 5.4, no Consents, Filings or Notices are required for
the Medtronic Parties to accomplish the transactions contemplated by This
Agreement and the Ancillary Agreements.

         5.5.   Litigation.    Except for the Litigation or as set forth on
Schedule 5.5, there is no Action or Governmental Order pending or issued or, to
the Knowledge of the Medtronic Parties, threatened in writing against or
involving any of the Medtronic Parties or their Affiliates that could reasonably
be expected to adversely affect the ability of the Buyer to consummate the
Closing or the Medtronic Parties to perform any material obligations under This
Agreement or the Ancillary Agreements.

         5.6.   Solvency; Fair Consideration.    Each of the Medtronic Parties
is solvent. For each of the Medtronic Parties, the sum of such Medtronic Party’s
assets, at a fair valuation, is greater than the sum of such Medtronic Party’s
debts, and such Medtronic Party is able, and will be able immediately following
the consummation of the transactions contemplated by This Agreement, generally
to pay its debts as they become due. The obligations of each of the Medtronic
Parties under This Agreement will not render such Medtronic Party insolvent. To
the Knowledge of the Medtronic Parties, each Medtronic Party is receiving fair
consideration and reasonably equivalent value in exchange for the funds
transferred to the Sellers and the obligations incurred by such Medtronic Party,
as applicable, and its Affiliates pursuant to This Agreement. Neither the
transactions contemplated by This Agreement nor the payment or other obligations
of each of the Medtronic Parties pursuant to This Agreement shall cause such
Medtronic Party to be left with unreasonably small capital. The transfer of
funds from the Buyer to the Sellers under This Agreement is not on account of
any antecedent debt of the Buyer to the Sellers.

        



18

--------------------------------------------------------------------------------

        5.7.   No Other Representations and Warranties.    Except as expressly
set forth in Section 5 of This Agreement or in the Medtronic Parties’ Closing
Certificate, none of the Medtronic Parties makes any representation or warranty,
express or implied, at law or in equity with respect to This Agreement, or
otherwise.

6. COVENANTS.

         6.1.   Litigation.    

        (a)  At or immediately after the Sellers’ receipt of the Closing Payment
or the Alternate Closing Payment, as applicable, each of the Parties shall
execute and file the Dismissal Document.

        (b)  The Parties agree that upon the Closing all matters involved in the
Litigation will have been fully and finally resolved and that all Claims in the
Litigation will be dismissed with prejudice. In particular, the Sellers agree
that from and after the Closing, they will not oppose a request made by the
Medtronic Parties to the District Court Judge or Magistrate Judge in the
Litigation to withdraw the “Order for Plaintiff to Show Cause” issued by the
Magistrate Judge dated September 30, 2003 and the “Report and Recommendation on
Defendant’s Motion for Contempt Sanctions for Violation of Preliminary
Injunction Order” issued by the Magistrate Judge dated July 26, 2004. Upon the
Closing, the Sellers shall not seek attorneys’ fees or other compensation or
remedy in regard to any Claim of contempt associated with the Litigation.

         6.2.   HSR Act.    Each of the Parties will use commercially reasonable
efforts to, and will cause their respective Affiliates to use commercially
reasonable efforts to, (i) file within 5 Business Days after the Effective Date
any Notification and Report Form and related material that he or it may be
required to file with the FTC and the DOJ under the HSR Act in connection with
the transactions contemplated by This Agreement and the Ancillary Agreements,
(ii) supply the other Parties with any information that may be reasonably
required in order to make such filings, (iii) respond as promptly as practicable
to any inquiries received from the FTC or the DOJ for additional information or
documentation related thereto and (iv) obtain early termination of the
applicable waiting period under the HSR Act for the transactions contemplated by
This Agreement and the Ancillary Agreements. The filing fees required by the HSR
Act shall be borne by the Buyer. Notwithstanding anything to the contrary in
This Agreement, none of the Medtronic Parties or any of their Affiliates shall
be required to sell, hold separate, license or otherwise dispose of any of their
assets or properties or any of the Purchased Assets or rights thereunder, or
conduct their business in a specified manner or to agree to do any of the
foregoing, whether as a condition to obtaining any Consents from any
Governmental Authority or any other Person or for any other reason, and the
failure of the Medtronic Parties or any of their Affiliates to do or to agree to
do any of the foregoing shall not constitute a breach of any provision of This
Agreement or any of the Ancillary Agreements.

         6.3.   Closing.    Subject to the terms and conditions of This
Agreement, each of the Parties will use its commercially reasonable efforts to
take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable in order to consummate and make effective
the transactions contemplated by This Agreement, including satisfaction, but not
waiver, of the closing conditions set forth in Sections 7.1 (Conditions to the
Medtronic Parties’ Obligation to Close) and 7.2 (Conditions to the Sellers’
Obligation to Close).

         6.4.   Protection of the Purchased Assets Pre-Closing.    

        (a)  From the Effective Date until the Closing, the Sellers shall, and
shall cause their Affiliates and Representatives to:

        (i)  use commercially reasonable efforts consistent with past practice
to preserve and to maintain and protect their rights, title and interests in and
to any confidentiality of the Purchased Assets and the confidentiality of New
Subject Inventions; provided, that the Sellers shall not, and shall cause their
Affiliates and Representatives not to, initiate any Action relating to the
Purchased Assets without the prior written consent of the Buyer;

        (ii)  use commercially reasonable efforts consistent with past practice
to pay or otherwise satisfy all of its and their respective Liabilities in
respect of the Purchased Assets; and

        (iii)  comply with all material Legal Requirements applicable to the
Purchased Assets.



19

--------------------------------------------------------------------------------

        (b)  From the Effective Date until the Closing, the Sellers shall not,
and shall cause their Affiliates not to, sell, assign, transfer, license, or
create or in any way encourage the imposition of any Claim or Encumbrance not
disclosed in This Agreement upon any Purchased Assets, or agree to do any of the
foregoing, except pursuant to This Agreement.

        (c)  From the Effective Date until the Closing, if an interference is
declared involving any Patent Right included in the Subject Intellectual
Property, and notice of such declaration shall have been received by Martin &
Ferraro LLP at least six weeks prior to the Closing, the Sellers shall deliver
to the Buyer available documents in support of the factual statements necessary
to support a preliminary statement as required by 37 C.F.R. §1.622 et seq.

         6.5.   Covenants in Support of Assignment.    To the extent the Sellers
cannot transfer and assign any of the Purchased Assets to the Buyer at the
Closing for any reason, then the Sellers will, and will cause their Affiliates
to, assign and transfer such Purchased Assets to the Buyer at the first
opportunity to do so. To the extent that any of the Sellers’ rights, title or
interests in any Subject Intellectual Property (including Subject Intellectual
Property that the Sellers have rights to under any Assumed Contract) cannot be
assigned and transferred by the Sellers to the Buyer, then the Sellers hereby
grant to the Buyer and its Affiliates, effective as of the Closing, an
irrevocable, perpetual, worldwide, exclusive (even as to the Sellers and subject
to the Claims and Encumbrances set forth on Schedule 2.1(a)) license under such
rights, title and interests in any Subject Intellectual Property, with the right
to sublicense through multiple tiers, to make, have made, use, sell, offer to
sell, import and export products, product systems and processes and to
reproduce, distribute, modify, enforce and otherwise exploit such rights, title
and interests in any Subject Intellectual Property in any manner for any
purpose.

         6.6.   Models and Prototypes.    At the Closing, the Sellers will
provide the Buyer with electronic copies of digital photographs of all existing
models and prototypes relating to the Subject Intellectual Property, together
with whatever indices exist from the Litigation organizing such photographs. The
Sellers will not be obligated, however, to deliver the actual three-dimensional
models and prototypes to the Buyer. For a period of 25 years following the
Effective Date, (i) at the Buyer’s reasonable request, the Sellers shall give
the Buyer temporary access upon reasonable notice to such models or prototypes
if needed for prosecution of or defense or enforcement of any Subject
Intellectual Property and (ii) prior to any of the Sellers destroying or
disposing of any such models and prototypes, such Seller will notify the Buyer
of his or its intent to destroy or dispose of such prototypes, and if requested
by the Buyer, shall either deliver such model or prototype to the Buyer or
ensure the Buyer of continued access to such model or prototype.

         6.7.   Disclosure of New Subject Invention and New Subject Intellectual
Property.    Following the Closing:

        (a)  Within 30 days after the creation of any written description or
model or prototype of an invention conceived by Michelson included within the
definition of Subject Intellectual Property (a “New Subject Invention”) and at
least 30 days before disclosing the New Subject Invention to any Third Party
other than a Representative under an obligation to maintain the confidentiality
of such New Subject Invention, the Sellers shall deliver to the Buyer a written
description or a model or prototype of the New Subject Invention in sufficient
detail to enable a reasonable person of ordinary skill in the Field to
understand the nature of the New Subject Invention being disclosed and (if
appropriate) to prepare and prosecute one or more patent application(s) (or
pursue other protection) with respect to such New Subject Invention. Within 30
days after obtaining or acquiring any new Subject Intellectual Property not
conceived by Michelson (“ Acquired Subject Intellectual Property”), the Sellers
shall deliver to the Buyer such Acquired Subject Intellectual Property. The
Buyer shall return the originals of any models or prototypes that the Sellers
provide to the Buyer as soon as practicable after examining or reproducing such
models and prototypes as the Buyer reasonably deems necessary to fully
understand the disclosed New Subject Invention or Acquired Subject Intellectual
Property, as applicable. In any event, the Buyer shall return such models and
prototypes to the Sellers within 30 days after receiving them. Thereafter, at
the Buyer’s request, the Sellers will give the Buyer temporary access to such
models or prototypes if needed for prosecution



20

--------------------------------------------------------------------------------

of or defense or enforcement of any New Subject Invention or Acquired Subject
Intellectual Property. All reasonable out-of-pocket expenses incurred by the
Sellers relating to the disclosure of a New Subject Invention or Acquired
Subject Intellectual Property, including all conception and reduction to
practice of a New Subject Invention or Acquired Subject Intellectual Property
will be promptly reimbursed by the Buyer, and in any event within 30 days of
receipt of reasonable documentation thereof. No Party shall have any obligation
to conceive, acquire, or commercialize Intellectual Property of any kind.
Nothing in this Section 6.7 shall limit the obligations of any Party under
Section 6.14 (Confidentiality).

        (b)  As security for the performance of the Sellers’ obligation to
assign to the Buyer Subject Intellectual Property conceived, acquired or
otherwise obtained by Michelson after the Closing during the Term (the “ Secured
Obligations”), the Sellers hereby create a security interest in favor of the
Buyer in all of the Sellers’ rights, title and interests in and to Subject
Intellectual Property conceived, acquired or otherwise obtained by Michelson
after the Closing during the Term (the “Collateral”). The Sellers hereby
authorize the Buyer, on the Sellers’ behalf, to execute and deliver and file and
record in the proper filing and recording places, all such instruments,
including Uniform Commercial Code financing statements covering the Collateral,
and take all such other actions as the Buyer deems reasonably necessary for
perfecting or otherwise confirming its security interest in the Collateral under
any applicable Legal Requirement. At the Sellers’ request, the Buyer shall
execute and deliver and file and record in the proper filing and recording
places, all such instruments, including Uniform Commercial Code termination
statements covering any of the Sellers’ assets or properties that is not
Collateral, and take all such other actions as the Sellers deem reasonably
necessary for terminating or otherwise releasing the Buyer’s security interest
in any of the Sellers’ assets or properties that is not Collateral under any
applicable Legal Requirement.

         6.8.   Further Assurances.    Following the Closing at the Buyer’s
expense, the Sellers shall take such further actions that are reasonably
necessary to accomplish the complete transfer and assignment of the Sellers’
rights, title and interests in and to the Purchased Assets to the Buyer, and to
assist the Buyer as reasonably necessary with the lawful filing and prosecution
of Patent Rights, interferences, and oppositions, and with the Buyer’s
determination of whether to continue requests for interferences with respect to
the Subject Intellectual Property conceived by Michelson. During the period
between the Effective Date and the Closing, the Sellers will notify the Buyer in
writing within 10 Business Days after any Seller becomes aware that any
interference is declared involving any of the Patent Rights included within the
Subject Intellectual Property. Subject to any of the Sellers’ post-Closing
obligations under the Assumed Contracts, the Sellers shall not, and shall cause
their Affiliates not to, assist any Third Party in the assertion of any Patent
Rights In The IP Field (other than the Excluded Intellectual Property) against
the Medtronic Parties or their Affiliates, other than under subpoena or other
legal process.

         6.9.   Patent Prosecution.    Following the Closing, the Sellers will
have no right or obligation to file, prosecute or maintain any Patent Rights
included in the Purchased Assets.

         6.10.   Third Party Actions.    Following the Closing and subject to
Third Party rights under the Assumed Contracts, the Buyer will have the sole and
exclusive right and discretion to enforce the rights, title and interests in and
to the Purchased Assets against Third Parties. Following the Closing and subject
to Third Party rights under the Assumed Contracts, the Buyer will decide whether
or not to institute any proceeding against any Third Party with respect to any
alleged infringement or misappropriation of the rights, title and interests in
and to the Purchased Assets in its sole and absolute discretion and will keep
all proceeds of any such proceedings. If a Medtronic Party is unable to enforce
any obligation or other right under an Assumed Contract without a Seller being
party to an Action, then Michelson or KTI shall voluntarily join as a party in
such Action as necessary to enforce any obligation or other right under an
Assumed Contract; provided, that the Buyer agrees in advance to reimburse the
Sellers for their reasonable fees, costs and expenses relating thereto.
Following the Closing, Michelson shall not testify (whether by declaration,
affidavit, or in person) and the Sellers shall not assist any Third Party in
challenging the validity, enforceability or value (other than for Tax matters)
of the Purchased Assets, in each case other than under subpoena or similar legal
order. The Medtronic Parties and their Affiliates shall not assist any Third
Party in asserting any Claim or Action relating to the Field (other than for Tax
matters) against the Sellers or their Affiliates, other than under subpoena or
similar order.

        



21

--------------------------------------------------------------------------------

6.11.   Patent Counsel; Return of Documents; Tangible Materials.    

        (a)  Based on the facts and circumstances existing as of the Effective
Date, each of the Parties consents to any other Party’s engagement of Martin &
Ferraro LLP and agree that no conflict of interest exists with respect to Martin
& Ferraro LLP’s simultaneous patent prosecution representation of (i) the
Medtronic Parties with respect to the Purchased Assets and the Medtronic-Owned
Patent Rights and (ii) the Sellers with respect to the Patent Rights in the
Excluded Intellectual Property. The Sellers agree that they will have no right
to monitor the prosecution of Subject Intellectual Property after the Closing
nor any right to have access to any non-public document or file pertaining to
such prosecution without the prior consent of the Buyer. Following the Closing,
the Sellers shall not initiate consultation with Martin & Ferraro LLP, directly
or indirectly, on any prosecution, maintenance or enforcement matter related to
the Subject Intellectual Property without the prior consent of the Buyer.

        (b)  The Sellers shall cause Kirkland & Ellis LLP and Jeffer, Mangels,
Butler & Marmaro LLP to deliver to the Document Custodian, within 90 days after
the Closing, materials received or maintained in their files falling within
Paragraph 36 of the Amended Protective Order in the Litigation other than (i)
any Litigation materials that are protected by the attorney-client privilege,
the work product doctrine or other applicable privileges, or (ii) materials
falling within Paragraph 37 of the Amended Protective Order in the Litigation
(the “Protective Order Materials”). The Parties shall, within 90 days after the
Closing, instruct Special Master Balaran to deliver to the Document Custodian
the USB 2.0 hard drives and any other media containing the electronic files
produced for inspection by the Medtronic Parties during the course of the
Litigation (the “ Special Master Materials”) (the Special Master Materials and
the Protective Order Materials are jointly referred to as the “Litigation
Materials”). The Parties shall instruct the Document Custodian to hold the
Litigation Materials until the applicable statute of limitations expires
relating to any Claim any of the Medtronic Parties or their respective
Affiliates could assert for fraud in the inducement relating to This Agreement,
to rescind This Agreement, or for material breach of This Agreement (the “
Retention Period”), at which time the Document Custodian shall, at the Buyer’s
election, either destroy the Litigation Materials or deliver the Litigation
Materials to the Buyer. During the Retention Period, the Document Custodian
shall grant the Sellers and their Representatives access to such Litigation
Materials that the Arbitrator determines is necessary for the Sellers and their
Representatives to defend against any Action or Claim initiated by the Buyer or
any of its Affiliates against any Seller for fraud in the inducement relating to
This Agreement, to rescind This Agreement or for material breach of This
Agreement, in which case the Retention Period shall be extended until final
resolution of any such Action(s) or Claim(s). Prior to the expiration of the
Retention Period, the Buyer may instruct the Document Custodian to either
destroy the Litigation Materials or deliver the Litigation Materials to the
Buyer if the Buyer delivers to the Sellers an acknowledgement by the Medtronic
Parties on behalf of themselves and their respective Affiliates that all
applicable statutes of limitation have expired and an unconditional release from
the Medtronic Parties and their respective Affiliates of any and all Actions and
Claims for fraud in the inducement relating to This Agreement, to rescind This
Agreement, and for material breach of This Agreement. Notwithstanding any other
provision in This Agreement, the United States District Court for the Western
District of Tennessee shall retain exclusive jurisdiction to interpret, modify,
or enforce the terms of the Amended Protective Order in the Litigation.

        (c)  Upon reasonable request by the Buyer, the Sellers shall, at the
Buyer’s cost and expense, as soon as reasonably practicable deliver an
additional copy of any Tangible Materials that are in the possession of any of
the Sellers or their Affiliates or Representatives.

         6.12.   Taxes.    The Buyer shall promptly pay all stamp Taxes,
conveyance Taxes, transfer Taxes, use Taxes, sales Taxes, filing fees, recording
fees, reporting fees and other similar taxes and fees, if any, imposed upon, or
resulting from, the transfer of the Purchased Assets under This Agreement and
the filing of any instruments relating to such transfer and all filing and
recording fees payable to the U.S. Patent and Trademark Office (and similar
foreign agencies) in connection with the transfer of the Purchased Assets. In no
event shall this Section 6.12 or any other section of This Agreement be
construed to impose upon the Buyer or any of its Affiliates the obligation to
pay any income Taxes or



22

--------------------------------------------------------------------------------

Taxes other than those transfer Taxes and filing and recording fees specifically
described in the preceding sentence of any of the Sellers or any of their
Affiliates relating to the transactions contemplated by This Agreement.

         6.13.   Name Attribution.    

        (a)  Beginning 60 days after the Closing and ending upon the expiration
of the Term, the Medtronic Parties shall include, or cause to be included, the
Michelson Logo (or such other attribution agreed to in writing by the Parties)
in all Literature for or referencing an Attribution Product System. During each
October and each April during the Term, the Medtronic Parties shall provide
Michelson with one original copy of each different item of Literature relating
to the Field that any of the Medtronic Parties or their Affiliates, or any
Person acting on behalf of any of them, disseminated or made available to a
Third Party, or to any member of the sales, marketing, or advertising forces of
any of the Medtronic Parties or their Affiliates, during the six previous
calendar months (April – September for the October disclosure and October –
March for the April disclosure, but the initial period will commence 60 days
after the Closing). During the Term, Michelson may from time to time (but no
more frequently than twice in any calendar year) provide to the Medtronic
Parties a revised list of Attribution Product Systems (a “Revised Attribution
Product System List”); provided, however, that each of the items on a Revised
Attribution Product System List is a product or product system of any of the
Medtronic Parties or their Affiliates that practices or includes a feature that
is covered by any patent claim of a Patent Right in any of the Purchased Assets,
Multi-Lock Patent Rights or Medtronic-Owned Patent Rights. The Medtronic Parties
may contest a new item in a Revised Attribution Product System List by providing
notice of such contest to Michelson within 30 days after notice of the Revised
Attribution Product System List. If Michelson and the Medtronic Parties cannot
resolve this issue within 30 days after the Medtronic Parties’ notice that they
are contesting the Revised Attribution Product System List, the Parties shall
submit the Dispute to arbitration pursuant to Section 10 (Arbitration). A
Revised Attribution Product System List becomes controlling as to Attribution
Product Systems (A) 60 days after notice of it by Michelson, with respect to
items not contested as in the immediately preceding sentence, and (B) within 60
days after resolution of the Parties’ Dispute over an item by arbitration
pursuant to Section 10 (Arbitration) or otherwise, with respect to items
contested as in the immediately preceding sentence. Notwithstanding anything
else in This Agreement, the Medtronic Parties cannot and shall not contest any
item in a Revised Attribution Product System List that has previously appeared
in Schedule 6.13(a), as such list is revised from time to time pursuant to
Section 6.13(a) or Section 6.13(b).

        (b)  Except for New Product Systems whose Commercial Launch occurred
during the period from October 1, 2003 and ending 60 days prior to the Closing,
at least 60 days prior to the Commercial Launch of a prospective New Product
System the Medtronic Parties shall provide to Michelson a description of each
prospective New Product System along with any draft or non-draft Literature to
date and reasonably sufficient information, and at the request of Michelson a
sample product or product system to examine for a reasonable period, to allow
Michelson to review the New Product System and make a determination that it is
an Attribution Product System. Upon a determination by the Medtronic Parties or
an agreement of the Parties that it is an Attribution Product System, the
Medtronic Parties shall, within 10 Business Days thereafter, deliver to
Michelson a Revised Attribution Product List reflecting the determination or
agreement. The Parties are considering use of Martin & Ferraro LLP as a neutral
initial reviewing party. If Michelson provides notice within 30 days after
receipt of the description and Literature referred to in the first sentence of
this Section 6.13(b), that the New Product System is an Attribution Product
System and if the Medtronic Parties disagree and this Dispute is not resolved
within 30 days after Michelson’s notice, or such other time frame that the
Parties may agree in writing, the Parties shall submit the Dispute to
arbitration pursuant to Section 10 (Arbitration) and the Medtronic Parties shall
not be required to provide attribution on Literature relating to such New
Product System unless and until a final determination by the Arbitrator with
regard to that Dispute. The Parties acknowledge and agree that a New Product
System will not require attribution under This Agreement until the Commercial
Launch of such new or modified product or product system.



23

--------------------------------------------------------------------------------

        (c)  The Medtronic Parties shall ensure that the Michelson Logo (or such
other attribution agreed to in writing by the Parties) appears, in the
expression specified opposite the applicable category of Literature in Schedule
6.13(c),on each item of Literature for or referencing an Attribution Product
System. The Medtronic Parties or their Affiliates may also use a symbol, logo or
trademark of the Medtronic Parties or their Affiliates or any other lawful means
as an indication of origin for any Attribution Product System. The Medtronic
Parties acknowledge that the damages from a failure of any of them or their
Affiliates to comply with the provisions of Section 6.13 are difficult to
calculate. Therefore, to avoid the difficulty and inconvenience of gathering the
information necessary to calculate the damages resulting from such a failure to
comply, and to avoid future disputes about the amount of such damages, the
Parties agree that (except with respect to the power to issue an order with
respect to any New Product System set forth in Section 6.13(b)), Michelson’s
sole and exclusive remedy for any such failure to comply with the provisions of
Section 6.13 will be liquidated damages (which are not, will not be
characterized by the Parties as, and will not be deemed to be a penalty) in the
amount and nature specified opposite the applicable category of Literature in
Schedule 6.13(c). No liquidated damages will be due with respect to any
Literature where (i) an identical copy of it was sent to Michelson before its
dissemination with a request for a decision from Michelson as to whether the
attribution or lack thereof is appropriate and to which Michelson did not raise
an objection within 15 days or (ii) such Literature did not include a trade,
product, product system or company name used by any of the Medtronic Parties or
their Affiliates or any Person claiming rights as a result of a Third Party
Attribution Transfer. In all instances, the Medtronic Parties shall use
commercially reasonable efforts to make sure that the Michelson Logo is visible,
unobstructed, not obscured, and fairly rendered.

        (d)  Notwithstanding the exception in (iii) of the definition of
Literature, neither the Medtronic Parties nor their Affiliates shall publish
materials through a Third Party in order to attempt to avoid the obligations of
Section 6.13. If any of the Medtronic Parties or their Affiliates provides
materials or consideration to a Third Party publisher for use in a Third Party
publication pursuant to a written agreement or understanding regarding the use
of such materials, then the Medtronic Parties shall (i) ensure that any
materials provided to such Third Party by Medtronic have the appropriate
attribution as required by This Agreement and (ii) request in any such agreement
or understanding that the Third Party include the attribution as appropriate
under This Agreement. Medtronic shall use commercially reasonable efforts to
ensure that Third Party publishers who acknowledge contributions from Medtronic
also provide appropriate attribution as required by This Agreement in published
articles and papers. Medtronic shall have no affirmative obligation to enforce
or ensure that such Third Party actually includes the Michelson Logo pursuant to
Section 6.13(d)(ii) hereof and shall have no liability to Michelson under
Section 6.13(d)(ii) for any act or omission of a Third Party.

        (e)  The definition of “Literature” and the exclusions included in such
definition are intended to encompass all currently known forms of promotional or
educational materials disseminated or made available to Third Parties by any of
the Medtronic Parties or their Affiliates. In the event a new form of
dissemination of promotional or educational materials is developed during the
Term upon notice by any of the Parties, the Parties shall meet and confer within
30 days thereafter as to (i) whether such materials are of such a nature that
they should be excluded based on similar rationale to the exclusions in the
definition of Literature, and (ii) if not, the appropriate expression and mode
of liquidated damages to be assessed in the future. If the Parties are not able
to come to terms during such 30-day period, then the Parties shall submit the
Dispute to arbitration pursuant to Section 10 (Arbitration). In the event that
the Arbitrator makes a final determination that the type of dissemination is to
be treated as Literature in the future, the Arbitrator shall decide upon an
appropriate expression of name attribution and liquidated damages and injunctive
relief associated therewith.

        (f)  Any materials distributed by the Medtronic Parties or their
Affiliates prior to 60 days after the Closing will not be subject to liquidated
damages or injunctive relief pursuant to This Agreement or otherwise.
Notwithstanding the immediately preceding sentence, the Medtronic Parties shall
use good faith and reasonable commercial efforts to (i) cease dissemination of
non-conforming



24

--------------------------------------------------------------------------------

Literature after the Closing, and (ii) conform existing materials in Medtronic’s
central inventory in Memphis between the Effective Date and 60 days after the
Closing. Notwithstanding anything else in This Agreement, the Medtronic Parties
shall not be liable for liquidated damages for errors in conforming existing
materials in Medtronic’s central inventory in Memphis at the Closing that had
appropriate attribution pursuant to the court’s order in the Litigation and are
distributed within 180 days after the Closing.

        (g)  The Medtronic Parties shall conspicuously display, or cause to be
conspicuously displayed, the Michelson Logo (or such other attribution agreed to
in writing by the Parties) in connection with any displays to Third Parties of
the Tangible Materials that are part of the Purchased Assets identified in
Section 2.1(e).

        (h)  In any Third Party Attribution Transfer, the Person granting the
Third Party Attribution Transfer shall require any Third Party receiving the
benefit of the Third Party Attribution Transfer to agree, in a written
Contractual Obligation against the Third Party, to provide name attribution on a
basis no less stringent, including at least all rights, obligations, and
liquidated damages under Section 6.13, than if a Medtronic Party was providing
any product, service, or Literature provided by or on behalf of the Third Party
or on behalf of any Person with rights through the Third Party, with the writing
memorializing the Contractual Obligation expressly identifying Michelson as a
third-party beneficiary of the name attribution obligations with an independent
right of enforcement without the need to join any other Person. The immediately
preceding sentence does not apply to the current term of any Assumed Contract
that is not amended after the Effective Date. If Michelson is unable to enforce
any name attribution obligations under an Assumed Contract without a Medtronic
Party being part of an Action, then such Medtronic Party or an Affiliate of such
Medtronic Party shall voluntarily join or otherwise participate in an Action as
necessary to enforce the name attribution obligations of Third Parties;
provided, that Michelson agrees in advance to reimburse such Medtronic Party for
its reasonable fees, costs and expenses relating thereto. None of the Medtronic
Parties shall have any affirmative obligation to enforce or ensure that such
Third Party actually includes the Michelson Logo pursuant to any Contractual
Obligation or otherwise, and none of the Medtronic Parties shall have any
liability to Michelson for any act or omission of a Third Party. Notwithstanding
anything else in This Agreement, the Person granting the Third Party Attribution
Transfer shall have (i) the right to agree with the Third Party in good faith to
determine which products and product systems require attribution under any Third
Party Attribution Transfer, which will be at least the products and product
systems that practice or include a feature that is covered by an issued and
unexpired patent claim of a Patent Right in the Purchased Assets, Multi-Lock
Patent Rights or Medtronic-Owned Patent Rights and (ii) the right to grant one
Third Party Attribution Transfer as part of a transaction that involves multiple
business segments of MDT without requiring any attribution as provided in This
Agreement.

        (i)  The Medtronic Parties and their Affiliates shall use commercially
reasonable efforts to ensure that all product systems with which they use the
Michelson Logo (i) meet or exceed the Medtronic Parties’ current standards of
quality and performance relating to similar products, with which the Sellers are
generally familiar, and standards of quality and performance generally accepted
in the industry, (ii) meet or exceed standards of quality and performance of any
applicable governmental agency, and (iii) comply with all applicable laws,
rules, and regulations. The Sellers’ sole and exclusive remedy for any failure
of the Medtronic Parties and their Affiliates to comply with the immediately
preceding sentence is that Michelson may require that the name attribution under
this Section 6.13 not be made on any product system (and such product system is
deemed removed from the then-current list of Attribution Product Systems), and
in response the Medtronic Parties and their Affiliates shall comply with the
requirement within 60 days on a rolling basis. Once a product or product system
is removed from the list of Attribution Product Systems, it cannot be replaced
without the express, written consent of the Medtronic Parties.

        (j)  Michelson may revise the Michelson Logo, temporarily or
permanently, and with respect to some or all uses required or permitted under
This Agreement, in response to any Claim that a use



25

--------------------------------------------------------------------------------

of the Michelson Logo as required or permitted under This Agreement violates a
Legal Requirement. If Michelson so revises the Michelson Logo, or requests that
the Michelson Logo or other attribution not be used in a way required or
permitted by This Agreement, the Medtronic Parties shall use the new Michelson
Logo or comply with the request as promptly as commercially practicable. The
cessation of attribution or change of Michelson Logo may, for 30 days, be
accomplished through the use of stickers where possible, unless Michelson
determines in his reasonable discretion that such use of stickers would not
avoid liability based upon the asserted Legal Requirement.

        (k)  Any disclosures by any of the Medtronic Parties or their Affiliates
pursuant to this Section 6.13 shall be deemed to be Confidential Information of
the Medtronic Parties.

        (l)  In the event any of the Medtronic Parties or their Affiliates
conduct or sponsor an IDE clinical study or other study that involves Subject
Intellectual Property or Medtronic-Owned Patent Rights or MultiLock Patent
Rights, such Medtronic Party or Medtronic Party Affiliate shall include within
the materials sent to clinical sites a stand-alone notification describing
Michelson’s intellectual property contributions with a request that such
clinical sites include a reference to Michelson’s intellectual property
contributions in any press releases, articles or other public information when
referring to such studies.

        (m)  The rights and obligations of the Parties pursuant to this Section
6.13 shall terminate upon expiration of the Term; provided, that (i) the rights
and obligations of the Parties pursuant to Section 6.13(k) shall survive the
expiration of the Term and (ii) the Sellers’ rights to pursue Third Parties or
to pursue liquidated damages remedies set forth in this Section 6.13 for any
breach by the Medtronic Parties or their Affiliates occurring during the Term
shall survive the expiration of the Term.

         6.14.   Confidentiality.    Each of the Parties acknowledges that the
preservation of the confidentiality of the Confidential Information of the other
Parties is an essential premise of the bargain between the Parties and that the
Parties would be unwilling to enter into This Agreement in the absence of this
Section 6.14. Accordingly, from and after the Closing, except as otherwise
contemplated by This Agreement, each Party (the “Bound Party”) shall not, and
shall cause its Affiliates and Representatives not to, without the prior written
consent of the other Parties to whom the Confidential Information belongs (the
“Other Parties”), disclose the Confidential Information of the Other Parties to
any Person other than the Bound Party’s Representatives who are informed of and
bound by this confidentiality obligation or use the Confidential Information;
provided, that this Section 6.14 does not prohibit any disclosure (a) reasonably
believed by the Bound Party to be required by any applicable Legal Requirement,
provided that the Bound Party provides reasonable prior notice of the disclosure
to the Other Parties to allow such Other Parties, if they desire, to contest the
disclosure before it is made, (b) to Third Parties who are parties to any of the
Assumed Contracts, to the extent reasonably necessary with respect to the Bound
Party’s rights or obligations under the Assumed Contracts, including informing
the Third Parties that the Assumed Contracts have been assigned and assumed, or
(c) made in furtherance of the enforcement or interpretation of any rights,
remedy, or provision in, relating to or arising under This Agreement, the
Ancillary Agreements or the transactions contemplated in This Agreement or the
Ancillary Agreements.

         6.15.   Restricted Activities.    As a material inducement to the
Buyer’s purchase of the Purchased Assets under This Agreement, including
goodwill, each of the Sellers hereby covenants and agrees that from and after
the Closing until the expiration of the Term, none of the Sellers will, either
directly or indirectly, (a) engage in, or (b) own, manage, operate, control, be
employed by, consult with, or assist, any Third Party or any Affiliate of any
Seller engaged in, the practice, development, production, manufacture, sale,
licensing, sublicensing or servicing of products, techniques or procedures in
the Field in any geographic area in which the Buyer or any of its Affiliates
conducts any business in the Field (collectively, the “Restricted Field”);
provided, that this Section 6.15 does not prohibit (i) ownership of less than
10% of the outstanding stock of any publicly traded corporation or less than 20%
of the equity interest of any hospital, medical clinic or center, or other
provider of medical services, (ii) participating



26

--------------------------------------------------------------------------------

in speaking engagements at, writing textbooks, treatises or articles for, or
teaching at colleges, universities, hospitals, charitable organizations or trade
or industry conferences, or the like, including with respect to devices or
methods that are the subject of the Restricted Field, (iii) practicing medicine
as a licensed physician or surgeon, including the use of devices or methods that
are the subject of the Restricted Field as part of such practice, (iv)
performance under consulting agreements set forth on Schedule 6.15, as such
agreements are in effect on the Effective Date, (v) licensing or assigning the
Excluded Intellectual Property, (vi) other commercial exploitation of the
Excluded Intellectual Property so long as such other commercial exploitation
does not infringe or misappropriate any Purchased Assets, (vii) serving on any
boards of directors of any not-for-profit organizations or any other similar
charitable foundations, (viii) serving as an officer of any not-for-profit
organizations or any other similar charitable foundations so long as the
activities or the results of the activities of such organizations or foundations
are not directed to the Field other than solely due to their general application
to the human body, (ix) making unrestricted gifts of cash, securities or other
property to not-for-profit organizations or any other similar charitable
foundations that are not Affiliates of Michelson, including those engaged in
research in the Field, (x) making gifts of cash, securities or other property to
not-for-profit organizations or any other similar charitable foundations so long
as the activities or the results of the activities of such organizations or
foundations are not directed to the Field other than solely due to their general
application to the human body or (xi) consulting with or assisting any Third
Party or any Affiliate of any Seller in the Field solely with respect to the
Excluded Intellectual Property or consulting with or assisting any Third Party
or any Affiliate of any Seller outside the Field. The Sellers agree that the
covenants of this Section 6.15 are reasonable and valid. If the final judgment
of a court of competent jurisdiction declares that any term or provision of this
Section 6.15 is invalid or unenforceable, the Parties agree that the court
making the determination of invalidity or unenforceability will have the power
to reduce the scope, duration or area of the term or provision, to delete
specific words or phrases or to replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision, and This Agreement will be enforceable as so modified after the
expiration of the time within which the judgment may be appealed.

         6.16.   Use of Michelson Logo.    The Sellers shall not, and shall not
permit any Affiliate or Third Party to, use the Michelson Logo (or any other
logo confusingly similar thereto) in connection with any products other than
products in the medical field that use or incorporate ideas conceived or
developed by Michelson. All goodwill associated with use of the Michelson Logo
shall inure to the benefit of Michelson.

         6.17.   Notice of Developments.    From the Effective Date until the
Closing, the Sellers will give the Buyer prompt written notice upon becoming
aware of any material development affecting the Purchased Assets and Excluded
Intellectual Property (including claim amendments since March 7, 2005) or any
event or circumstance that could reasonably be expected to result in a material
breach of, or inaccuracy in, any of the Sellers’ representations and warranties;
provided, that no such disclosure will be deemed to prevent or cure any such
breach of, or inaccuracy in, amend or supplement any Schedule to, or otherwise
disclose any exception to, any of the representations and warranties set forth
in This Agreement, unless, notwithstanding such disclosure, the Buyer
consummates the Closing, in which case each such disclosed breach of, or
inaccuracy in, the Sellers’ representations and warranties shall be deemed
waived by the Buyer and shall not be a source of Losses for which the Sellers
provide indemnification pursuant to Section 9 (Indemnification).

         6.18.   Corporate Existence.    For a period of two years following the
Closing, KTI shall not dissolve or liquidate.

         6.19.   Revival and Reinstatement of Payment Obligations.    If any
payment by the Buyer to the Sellers under This Agreement, in whole or in part,
should for any reason subsequently be declared to be void or voidable under any
state or federal law relating to creditors’ rights, including provisions of the
Bankruptcy Code relating to fraudulent transfers, preferences, or other voidable
or recoverable payments of money or transfers of property (collectively, a
“Voidable Transfer”), and if the Sellers are required to repay or restore, in
whole or in part, any such Voidable Transfer, or elect to do so upon the
reasonable advice of their counsel, then, to the extent of the amount of such
Voidable Transfer that the



27

--------------------------------------------------------------------------------

Sellers are required or elect to repay or restore, and as to reasonable costs,
expenses, and attorneys’ fees of the Sellers incurred with respect thereto, the
liability of the Buyer to the Sellers automatically shall be revived,
reinstated, and restored and shall exist as though such Voidable Transfer had
never been made.

         6.20.   Public Statements.    None of the Parties shall make any public
statement, whether in a press release, interview, article, book, press
conference, speaking engagement, or otherwise, relating to the terms of This
Agreement or the Ancillary Agreements or the details of the discussions and
drafts leading up to the execution of This Agreement and the Ancillary
Agreements (each, a “Public Statement”) without the prior consent of the other
Parties, which consent shall not be unreasonably withheld; provided, that any
Party may make such Public Statement it believes in good faith is required by
applicable Legal Requirements or the requirements of any national securities
exchange or quotation system on which such Party’s securities are listed or
quoted for trading, in which case the disclosing Party will provide the other
Parties with the reasonable opportunity to review in advance such Public
Statement, where practicable; provided, further, in the event that any Party
makes a Public Statement in accordance with this Section 6.20, any Party may
repeat any of the information set forth in such Public Statement. In addition,
if any Party makes a Public Statement not in accordance with this Section 6.20,
then any Party not Affiliated with the Party making such Public Statement may
repeat any of the information set forth in such Public Statement.

         6.21.   FDA Applications.    Effective as of the Closing, the Sellers
hereby assign any rights that they may have in any Food and Drug Administration
or any similar U.S. or foreign regulatory agency application for or approval of
the use or sale of products (e.g., FDA 510(k) applications) covered by one or
more patent claims of the Subject Intellectual Property.

         6.22.   Post-Closing Reconciliation.    If, from time to time after the
Closing, any of the Medtronic Parties or any of their Affiliates receives or
collects any Assumed Contract Amounts, it shall promptly pay such Assumed
Contract Amounts to the Sellers. If, from time to time after the Closing, any of
the Sellers or any of their Affiliates receives or collects any amounts due
under the Assumed Contracts that are attributable to the period from and after
the Closing, he or it shall promptly pay such amounts to the Medtronic Parties.

         6.23.   Covenants Regarding Contractual Obligations.    After Closing,
the Sellers shall continue honoring any remaining non-delegable obligations
under the Assumed Contracts, including confidentiality obligations thereunder.
The Medtronic Parties shall not interfere with the Sellers’ performance of such
obligations.

         6.24.   Remedies.    Effective as of the Closing, the Sellers agree
that the only remedy they may seek or obtain pursuant to the Excluded Equitable
Rights and to the Excluded Indemnification Rights shall be the Specified Relief.
Effective as of the Closing, the Sellers have no right to terminate any of the
underlying agreements, alter any of the licenses thereunder, seek enjoinment or
alteration of any other provision or otherwise disturb the Buyer’s benefit of
the bargain of having been assigned the Sellers’ contracts identified in
Schedule 2.2(c) and Schedule 2.2(d), other than seeking the Specified Relief.

         6.25.   Third Party Confidentiality Agreements.    In the event there
are any confidentiality agreements among any of the Parties and their Affiliates
and any Third Party, the Parties agree that, to the extent permitted by law, any
confidentiality obligations between the Parties and their Affiliates shall be
superseded and replaced by This Agreement, effective at the Closing.

(7) CLOSING CONDITIONS.

         7.1.   Conditions to the Medtronic Parties’ Obligation to Close.    The
obligation of the Medtronic Parties to consummate the Closing is subject to
satisfaction of the following conditions:

        (a)  Representations and Warranties. The representations and warranties
of the Sellers contained in Section 4 of This Agreement will be true and correct
in all material respects at and as of the Closing with the same force and effect
as if made as of the Closing, other than representations and warranties that
expressly speak only as of a specific date or time, which will be true and
correct in all material respects as of such specified date and time;



28

--------------------------------------------------------------------------------

        (b)  No Injunctions. No Governmental Order shall be issued and
outstanding that would (i) prevent consummation of the transactions contemplated
by This Agreement and the Ancillary Agreements or (ii) cause the transactions
contemplated by This Agreement and the Ancillary Agreements to be rescinded
following consummation;

        (c)  Performance. The Sellers shall have performed and complied in all
material respects with all of their covenants, agreements and obligations
contained in This Agreement and the Ancillary Agreements that are required to be
performed or complied with by them at or before the Closing;

        (d)  Antitrust Matters. All applicable waiting periods (and any
extensions thereof) under the HSR Act and any applicable foreign antitrust laws
and regulations shall have expired or otherwise been terminated;

        (e)  Closing Documents and Certificates. The Buyer shall have received
each of the following agreements, documents, certificates and instruments:

        (i)  a certificate dated the Closing Date and executed by the Sellers
certifying that each of the conditions specified in paragraphs (a) and (c) of
this Section 7.1 is satisfied in all respects as of the Closing;

        (ii)  the Assignment and Assumption Agreement duly executed by the
Sellers as of the Closing Date;

        (iii)  the Bill of Sale duly executed by the Sellers as of the Closing
Date;

        (iv)  separate Patent and Invention Assignments, substantially in the
form of Exhibit D, with such changes as may be necessary for the assignment to
be suitable for recording in each jurisdiction and each recordable right or
interest relating to the patents included in the Purchased Assets, duly executed
by the appropriate Sellers as of the Closing Date;

        (v)  written certification from the Secretary or an Assistant Secretary
of KTI dated as of the Closing Date as to (i) the incumbency and specimen
signature of each officer of KTI executing This Agreement or any of the
Ancillary Agreements, (ii) the certificate of incorporation and by-laws of KTI,
each as amended, restated and in effect as of the Closing Date and (iii) the
resolutions adopted by the Board of Directors and the shareholders of KTI
authorizing the execution, delivery and performance of This Agreement and the
consummation of the transactions contemplated hereby, each as amended, modified
and in effect as of the Closing Date;

        (vi)  a certificate of good standing of KTI issued by the California
Secretary of State as of a date recent to the Closing Date;

        (vii)  the Dismissal Document, duly executed by the Sellers as of the
Closing Date;

        (viii)  the Confirmatory Assignments, duly executed by the appropriate
Sellers as of the Closing Date

        (ix)  a letter from the Sellers instructing the law firm of Martin &
Ferraro LLP to deliver the originals of the Patent Prosecution Files to the
Buyer and to instruct, as agent of the Sellers, any patent counsel or agents to
do the same;

        (x)  a completed and executed original U.S. Internal Revenue Service
Form W-9 (or successor thereto) from each Seller certifying therein that such
Seller is a United States person within the meaning of the Code;

        (xi)  such other documents that the Buyer may reasonably request to
transfer the Purchased Assets to the Buyer and otherwise effect the transactions
contemplated by This Agreement and the Ancillary Agreements;

        (xii)  executed stipulations of dismissal for the Purchased Claims; and



29

--------------------------------------------------------------------------------

        (f)  Letter of Credit. Unless the Parties shall have established an
escrow arrangement pursuant to Section 3.3 (Closing Payment; Letter of Credit),
the Buyer shall have received the Closing Letter of Credit.

The Buyer may waive any condition specified in this Section 7.1 if it executes a
writing so stating at or before the Closing, and such waiver shall not be
considered a waiver of any other provision in This Agreement unless the writing
specifically so states.

         7.2.   Conditions to the Sellers’ Obligation to Close.    The
obligation of the Sellers to consummate the Closing is subject to satisfaction
of the following conditions:

        (a)  Closing Payment; Alternate Closing Payment. The Sellers shall have
received either the Closing Payment or the Alternate Closing Payment, as
applicable;

        (b)  Representations and Warranties. The representations and warranties
of the Buyer contained in Section 5 of This Agreement will be true and correct
in all material respects at and as of the Closing with the same force and effect
as if made as of the Closing, other than representations and warranties that
expressly speak only as of a specific date or time, which will be true and
correct in all material respects as of such specified date and time;

        (c)  No Injunctions. No Governmental Order shall be issued and
outstanding that would (i) prevent consummation of the transactions contemplated
by This Agreement and the Ancillary Agreements or (ii) cause the transactions
contemplated by This Agreement and the Ancillary Agreements to be rescinded
following consummation;

        (d)  Performance. The Medtronic Parties shall have performed and
complied in all material respects with all of their respective covenants,
agreements and obligations contained in This Agreement and the Ancillary
Agreements that are required to be performed or complied with by them at or
before the Closing;

        (e)  Antitrust Matters. All applicable waiting periods (and any
extensions thereof) under the HSR Act and any applicable foreign antitrust laws
and regulations shall have expired or otherwise been terminated; and

        (f)  Closing Documents and Certificates. The Sellers shall have received
each of the following agreements, documents, certificates and instruments:

        (i)  a certificate dated the Closing Date and executed by the Buyer
certifying that each of the conditions specified in paragraphs (b) and (d) of
this Section 7.2 is satisfied in all respects as of the Closing;

        (ii)  the Ancillary Agreements to which any Medtronic Party is a party
duly executed by the Medtronic Parties, where applicable;

        (iii)  written certification from the Secretary or an Assistant
Secretary of each Medtronic Party dated as of the Closing Date as to (i) the
incumbency and specimen signature of each officer of such Medtronic Party
executing This Agreement or any of the Ancillary Agreements, (ii) the
certificate of incorporation and by-laws of such Medtronic Party, each as
amended, restated and in effect as of the Closing Date and (iii) the resolutions
adopted by the Board of Directors and, if applicable, the shareholders of such
Medtronic Party authorizing the execution, delivery and performance of This
Agreement and the consummation of the transactions contemplated hereby, each as
amended, modified and in effect as of the Closing Date;

        (iv)  a certificate of good standing of MSD issued by the Indiana
Secretary of State as of a date recent to the Closing Date;

        (v)  a certificate of good standing of the Buyer issued by the Delaware
Secretary of State as of a date recent to the Closing Date;

        (vi)  a certificate of good standing of MDT issued by the Minnesota
Secretary of State as of a date recent to the Closing Date;



30

--------------------------------------------------------------------------------

        (vii)  the Dismissal Document, duly executed by the Medtronic Parties as
of the Closing Date; and

        (viii)  such other documents that the Sellers may reasonably request to
effect the transactions contemplated by This Agreement and the Ancillary
Agreements.

The Sellers may waive any condition specified in this Section 7.2 if they
execute a writing so stating at or before the Closing, and such waiver shall not
be considered a waiver of any other provision in This Agreement unless the
writing specifically so states.

8. TERMINATION.

         8.1.   Termination of Agreement.    This Agreement may be terminated
(the date on which the Agreement is terminated, the “Termination Date”) at any
time before the Closing:

        (a)  by mutual written consent of the Buyer and the Sellers;

        (b)  by either the Buyer or the Sellers by providing written notice to
the other at any time after June 30, 2005 if the Closing shall not have occurred
by reason of the failure of any condition set forth in Section 7.1 (Conditions
to the Medtronic Parties’ Obligation to Close), in the case of the Buyer, or
Section 7.2 (Conditions to the Sellers’ Obligation to Close), in the case of the
Sellers, to be satisfied (unless such failure is the result of one or more
breaches or violations of, or inaccuracy in, any covenant, agreement,
representation or warranty of This Agreement by the terminating Party);

        (c)  by either the Buyer or the Sellers if a final nonappealable
Governmental Order permanently enjoining or otherwise prohibiting the Closing
will have been issued by a Governmental Authority of competent jurisdiction;

        (d)  by the Buyer if either (i) there will have been a material breach
of, or inaccuracy in, any representation or warranty of any of the Sellers
contained in Section 4 of This Agreement as of the Effective Date or as of any
subsequent date (other than representations or warranties that expressly speak
only as of a specific date or time, with respect to which the Buyer’ right to
terminate will arise only in the event of a material breach of, or inaccuracy
in, such representation or warranty as of such specified date or time) or
(ii) any of the Sellers will have breached or violated in any material respect
any of their respective covenants and agreements contained in This Agreement,
which breach or violation would give rise, or could reasonably be expected to
give rise, to a failure of a condition set forth in Section 7.1 (Conditions to
the Medtronic Parties’ Obligation to Close) and cannot be or has not been cured
on or before the later of (i) five Business Days following satisfaction of the
closing conditions set forth in Sections 7.1(d) and 7.2(e) and (ii) 10 days
after the Buyer notifies the Sellers of such breach or violation;

        (e)  by the Sellers if either (i) there will have been a material breach
of, or inaccuracy in, any representation or warranty of the Buyer contained in
Section 5 of This Agreement as of the Effective Date or as of any subsequent
date (other than representations or warranties that expressly speak only as of a
specific date or time, with respect to which the Sellers’ right to terminate
will arise only in the event of a material breach of, or inaccuracy in, such
representation or warranty as of such specified date or time) or (ii) the Buyer
will have breached or violated in any material respect any of its covenants and
agreements contained in This Agreement, which breach or violation would give
rise, or could reasonably be expected to give rise, to a failure of a condition
set forth in Section 7.2 (Conditions to the Sellers’ Obligation to Close) and
cannot be or has not been cured on or before the later of (i) five Business Days
following satisfaction of the closing conditions set forth in Sections 7.1(d)
and 7.2(e) and (ii) 10 days after the Sellers notify the Buyer of such breach or
violation; or

        (f)  by determination of the Arbitrator if there is a Dispute between
the Parties as to whether the conditions for termination under this Section 8.1
have been met.

        



31

--------------------------------------------------------------------------------

         8.2.   Effect of Termination.    In the event of the termination of
This Agreement pursuant to Section 8.1 (Termination of Agreement), This
Agreement (other than Section 2.8(a) (Inter-Party Agreements and Three-Party
Agreement), Section 3.1 (Signing Deposit), Section 6.20 (Public Statements) and
Section 12.8 (Governing Law) and, in each case, related definitions) will then
be null and void and have no further force and effect and all other rights and
Liabilities of the Parties will terminate without any Liability of any Party to
any other Party, except for Liabilities arising with respect to willful breaches
under This Agreement by any Party on or before the Termination Date.

9. INDEMNIFICATION.

         9.1.   Indemnification by the Sellers.    From and after the Closing,
the Sellers shall jointly and severally indemnify, defend and hold harmless the
Medtronic Parties and their respective Affiliates and Representatives against
all Losses relating to or arising out of:

        (a)  (i) the breach of any representation or warranty of the Sellers
under Section 4 of This Agreement or in the closing certificate referenced in
Section 7.1(e)(i) (the “Sellers’ Closing Certificate”) (except as otherwise
provided in the proviso of Section 6.17 (Notice of Developments) or (ii) the
breach of any covenant or obligation of the Sellers in This Agreement or any of
the Ancillary Agreements;

        (b)  the Medtronic Parties’ use of the Michelson Logo in material
conformity with This Agreement;

        (c)  any Liability of any Seller that may be imposed on any Medtronic
Party under any doctrine of de facto merger or successor liability or similar
legal doctrine, but excluding any Assumed Liability;

        (d)  any Third Party Claim arising under or relating to a right of first
refusal to acquire any of the Purchased Assets other than any such Third Party
Claim that is intentionally precipitated by any Medtronic Party; provided ¸ that
a Third Party Claim asserted in response to an Action (other than a declaratory
judgment Action pertaining to such right of first refusal) initiated by any
Medtronic Party shall be deemed not to be “intentionally precipitated by” any
Medtronic Party; or

        (e)  any Contractual Obligation of the Sellers to make any payments to
any Third Party arising out of or relating to the payment to the Sellers of the
Closing Payment or the Alternate Closing Payment, as applicable, or any of the
Post-Closing Payments;

provided, however, that (A) the Sellers shall not have any obligation to
indemnify, defend or hold harmless the Medtronic Parties or their Affiliates and
Representatives against any Losses relating to or arising out of the breach of
any representation or warranty of the Sellers set forth in Sections 4.4
(Consents), 4.5 (Litigation), 4.6 (Assumed Contracts), 4.7(a) (Title), 4.8(a)
(Intellectual Property), 4.8(b) (Intellectual Property), 4.8(c) (Intellectual
Property), 4.8(d)(ii) (Intellectual Property), 4.8(d)(iii) (Intellectual
Property), 4.8(e) (Intellectual Property) and 4.9 (Solvency; Fair Consideration)
of This Agreement or in the corresponding representations and warranties set
forth in the Sellers’ Closing Certificate until the Medtronic Parties and their
respective Affiliates and Representatives, collectively, have suffered Losses by
reason of all such breaches of at least $25,000,000 (the “Basket”) (after which
point the Sellers will be obligated to indemnify the Medtronic Parties and their
Affiliates and Representatives against all such Losses, including the amount of
the Basket and not only to the extent such Losses exceed the Basket), and (B)
there will be a $300,000,000 aggregate ceiling on the obligation of the Sellers
to indemnify the Medtronic Parties and their respective Affiliates and
Representatives against Losses relating to or arising out of breaches of the
Sellers’ representations and warranties set forth in Section 4 of This Agreement
or the Sellers’ Closing Certificate. No Claim for indemnification for breach by
any Seller of any representation or warranty set forth in Section 4.8(d)(i) may
be brought unless such Claim arises from, and only to the extent such Claim
arises from, (i) a Third Party Claim (including a defense to a Claim of
infringement brought by any of the Medtronic Parties or their Affiliates) or
(ii) the failure by any Medtronic Party to bring an Action for patent
infringement against a Third Party due to an assessment by such Medtronic Party
that such Action cannot be brought because of a breach of a representation or
warranty by any of the Sellers set forth in Section 4.8(d)(i).

        



32

--------------------------------------------------------------------------------

         9.2.   Indemnification by the Buyer.    From and after the Closing, the
Medtronic Parties shall jointly and severally indemnify, defend and hold
harmless the Sellers and their respective Affiliates and Representatives against
all Losses relating to or arising out of:

        (a)  the breach of any representation or warranty of the Medtronic
Parties in Section 5 of This Agreement or in the closing certificate referenced
in Section 7.2(f)(i) (the “Medtronic Parties’ Closing Certificate”) or the
breach of any covenant or obligation of the Medtronic Parties in This Agreement
or any of the Ancillary Agreements;

        (b)  any and all Assumed Liabilities;

        (c)  any Claims or Actions by any Third Party arising out of or relating
to the design, manufacture, distribution, sale, promotion, advertising, import,
export, lease, commercialization or use by the Medtronic Parties of or relating
to products, product systems or procedures in the Field or other products,
product systems or procedures derived from or based on the Purchased Assets, the
Medtronic-Owned Patent Rights or the Multi-Lock Patent Rights, except to the
extent the circumstances giving rise to such Claims or Actions constitute a
breach of any representation, warranty or covenant of any of the Sellers under
This Agreement or the Sellers’ Closing Certificate (without regard to the
expiration of the applicable survival period for such representations or
warranties) or relate to alleged medical malpractice by Michelson;

        (d)  any Claims or Actions by any Third Party under any Assumed
Contracts initiated after the Closing based on any acts or omissions of the
Sellers occurring or existing before the Closing, except to the extent the
circumstances giving rise to such Claims or Actions constitute a breach of any
representation, warranty or covenant of any of the Sellers under This Agreement
or the Sellers’ Closing Certificate (without regard to the expiration of the
applicable survival period for such representations or warranties); or

        (e)  any Claims or Actions by any Third Party for product liability,
product warranty or similar Claim or Action arising out of or relating to the
licensing or sublicensing by the Medtronic Parties of products, product systems
or procedures in the Field or other products, product systems or procedures
derived from or based on the Purchased Assets, the Medtronic-Owned Patent Rights
or the Multi-Lock Patent Rights, except to the extent the circumstances giving
rise to such Claims or Actions constitute a breach of any representation,
warranty or covenant of any of the Sellers under This Agreement or the Sellers’
Closing Certificate (without regard to the expiration of the applicable survival
period for such representations or warranties) or relate to alleged medical
malpractice by Michelson;

provided, however, that (A) the Medtronic Parties have no obligation to
indemnify, defend, or hold harmless the Sellers or their respective Affiliates
or Representatives against any Losses relating to or arising out of the breach
of any representation or warranty of the Medtronic Parties in This Agreement or
in the corresponding representations and warranties set forth in the Medtronic
Parties’ Closing Certificate unless and until the Sellers and their respective
Affiliates and Representatives, collectively, have suffered Losses by reason of
all such breaches of at least the Basket (after which point the Medtronic
Parties will be obligated to indemnify the Sellers and their Affiliates and
Representatives against all such Losses, including the amount of the Basket and
not only to the extent such Losses exceed the Basket), and (B) there will be a
$300,000,000 aggregate ceiling on the obligation of the Medtronic Parties to
indemnify the Sellers and their respective Affiliates and Representatives
against Losses relating to or arising out of breaches of the Medtronic Parties’
representations and warranties set forth in Section 5 of This Agreement or in
the Medtronic Parties’ Closing Certificate.

         9.3.   Survival.    The terms of This Agreement and all provisions
hereof, including all representations, warranties, promises, agreements and
covenants, are contractual and not mere recitals and shall survive the execution
and delivery of This Agreement and the Closing under This Agreement and, except
as expressly stated herein, shall continue in full force and effect thereafter;
provided, that (i) the representations and warranties set forth in Sections 4.1
(Organization; Shareholders), 4.2 (Authorization), 4.3 (Noncontravention), 4.7
(Title), 4.8(d)(i) (Intellectual Property) and 4.10 (U.S. Taxpayer) (including,
in each case, the corresponding representations and warranties set forth in the
Sellers’



33

--------------------------------------------------------------------------------

Closing Certificate), and Sections 5.1 (Organization), 5.2 (Authorization) and
5.3 (Noncontravention) (including, in each case, the corresponding
representations and warranties set forth in the Medtronic Parties’ Closing
Certificate) shall only survive until the fifth anniversary of the Closing and
(ii) the other representations and warranties set forth in This Agreement shall
only survive until the third anniversary of the Closing; provided, further, that
if any Claim seeking indemnification has been timely made in accordance with
Section 9.4 (Time for Claims) but has not been finally determined by the end of
the applicable survival period set forth above, the representations and
warranties set forth in This Agreement shall, for purposes of such Claim (and
only such Claim), survive until final determination of such Claim.

         9.4.   Time for Claims.    No Claim may be made seeking indemnification
pursuant to This Agreement unless a written notice thereof is provided to the
Indemnifying Party (i) at any time before the expiration of the applicable
survival period set forth in Section 9.3 (Survival), in the case of any breach
of any of the representations or warranties in This Agreement, and (ii) at any
time, in the case of any other Claim seeking indemnification pursuant to This
Agreement.

         9.5.   Notices.    If an Indemnified Party intends to seek
indemnification pursuant to This Agreement, such Indemnified Party shall
promptly notify the Indemnifying Party in writing of the Claim for which
indemnification is sought, including any Third Party Claims in respect of which
indemnification is sought under This Agreement, in each case within the
applicable time periods specified in Section 9.4 (Time for Claims). Any such
notice shall set forth in reasonable detail, in light of the circumstances then
known to the Indemnified Party, the facts, circumstances and basis of the Claim
and, if the Claim relates to a Third Party Claim, shall include copies of all
papers served upon or received by the Indemnified Party relating thereto. Any
delay in the provision of such notice and accompanying materials shall not
affect any rights under This Agreement except to the extent that the
Indemnifying Party is actually and materially prejudiced thereby.

         9.6.   Third Party Claims.    The Indemnifying Party will be entitled
to participate in the defense of any Third Party Claim that is the subject of a
notice given by the Indemnified Party pursuant to Section 9.5 (Notices). In
addition, the Indemnifying Party will have the right to defend the Indemnified
Party against the Third Party Claim with counsel of the Indemnifying Party’s
choice reasonably satisfactory to the Indemnified Party so long as:

        (a)  the Indemnifying Party gives written notice to the Indemnified
Party within 10 Business Days after the Indemnified Party has given notice of
the Third Party Claim that the Indemnifying Party will indemnify the Indemnified
Party against the entirety of any and all Losses the Indemnified Party may
suffer resulting from, arising out of, relating to, in the nature of or caused
by the Third Party Claim;

        (b)  the Third Party Claim involves only money damages and does not seek
an injunction or other equitable relief against the Indemnified Party;

        (c)  the Indemnified Party has not been advised by counsel that an
actual or potential conflict exists between the Indemnified Party and the
Indemnifying Party in connection with the defense of the Third Party Claim;

        (d)  the Third Party Claim does not relate to or otherwise arise in
connection with any criminal or regulatory enforcement Action; and

        (e)  the Indemnifying Party conducts the defense of the Third Party
Claim actively and diligently.

        If any of the foregoing conditions is not satisfied, the Indemnified
Party may assume control of the defense of the Third Party Claim with counsel of
its choice and the Indemnified Party’s reasonable legal fees and expenses shall
constitute part of the Losses indemnified under This Agreement, provided, that
such Claim for indemnification is agreed by the Indemnifying Party or otherwise
determined in the Indemnified Party’s favor by the Arbitrator. The Indemnified
Party may retain separate co-counsel at its sole cost and expense and
participate in the defense of the Third Party Claim; provided, that the
Indemnifying Party will pay the fees and expenses of separate



34

--------------------------------------------------------------------------------

co-counsel retained by the Indemnified Party that are incurred prior to
Indemnifying Party’s assumption of control of the defense of the Third Party
Claim. The Indemnifying Party will not consent to the entry of any judgment or
enter into any compromise or settlement with respect to the Third Party Claim
without the prior written consent of the Indemnified Party unless such judgment,
compromise or settlement (i) provides for the payment by the Indemnifying Party
of money as sole relief for the claimant, (ii) results in the full and general
release of the Indemnified Party from all Liabilities arising or relating to, or
in connection with, the Third Party Claim and (iii) involves no finding or
admission of any violation of Legal Requirements or the rights of any Person and
no effect on any other Claims that may be made against the Indemnified Party. If
the Indemnifying Party does not deliver the notice contemplated hereby within 10
Business Days after the Indemnified Party has given notice of the Third Party
Claim, or otherwise at any time fails to conduct the defense of the Third Party
Claim actively and diligently, the Indemnified Party may defend, and may consent
to the entry of any judgment or enter into any compromise or settlement with
respect to, the Third Party Claim in any manner it may deem appropriate (and the
Indemnified Party need not consult with, or obtain any consent from, the
Indemnifying Party in connection therewith). If the Indemnifying Party is
entitled to assume control of the defense of the Third Party Claim hereunder,
and conducts the defense of the Third Party Claim actively and diligently but
any of the other conditions set forth in clauses (a) through (e) of this Section
9.6 is or becomes unsatisfied, the Indemnified Party may defend, and may consent
to the entry of any judgment or enter into any compromise or settlement with
respect to, the Third Party Claim; provided, that the Indemnifying Party will
not be bound by the entry of any such judgment consented to, or any such
compromise or settlement effected, without its prior written consent (which
consent will not be unreasonably withheld or delayed). Notwithstanding anything
to the contrary in This Agreement, in the event that a Third Party Claim is
asserted against one or more Medtronic Indemnified Parties and the potential for
indemnification arises from or relates to an actual or alleged breach of the
Sellers’ representations and warranties set forth in Section 4.8(d)(i) of This
Agreement, then the response to and defense of such Claim shall be managed as
follows. The Medtronic Indemnified Parties will have the sole and exclusive
right to defend, settle or agree to entry of judgment of such Third Party Claim
with counsel of its choice. However, any such judgment, settlement or finding by
any court or arbitral body shall not be dispositive or admissible evidence with
respect to determining whether the Sellers have breached any of their
representations or warranties in Section 4.8(d)(i) of This Agreement.

         9.7.   LIMITATION OF DAMAGES.    THE PARTIES SHALL ONLY BE LIABLE FOR
ACTUAL DAMAGES (INCLUDING DIMINUTION OF VALUE OF THE PURCHASED ASSETS) AND SHALL
NOT BE LIABLE FOR INDIRECT, SPECIAL, INCIDENTAL OR PUNITIVE DAMAGES OF ANY KIND
RELATING TO OR ARISING OUT OF THIS AGREEMENT OR THE ANCILLARY AGREEMENTS,
WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
THE LIMITATION SET FORTH IN THIS SECTION SHALL NOT APPLY TO CLAIMS FOR AMOUNTS
PAID WITH RESPECT TO INDEMNIFICATION FOR LOSSES ARISING FROM THIRD PARTY CLAIMS.

         9.8.   Exclusive Remedy.    Except as expressly stated otherwise in
This Agreement, the indemnities set forth in this Section 9 shall be the
exclusive remedy for any Claims, whether Third Party Claims or direct Claims
between the Parties, relating to or arising out of This Agreement, the Ancillary
Agreements or the transactions contemplated hereby or thereby.

         9.9.   Knowledge and Investigation.    Except as expressly set forth in
the proviso to Section 6.17 (Notice of Developments), the right of any
Indemnified Party to indemnification pursuant to this Section 9 will not be
affected by any investigation conducted or knowledge acquired (or capable of
being acquired) at any time, whether before or after the execution and delivery
of This Agreement or the Closing, with respect to the accuracy of any
representation or warranty, or performance of or compliance with any covenant or
agreement under This Agreement.

         9.10.   Letter of Credit.    For as long as any amounts are outstanding
under the Closing Letter of Credit or any Post-Closing Letter of Credit
(collectively, the “ LOCs”), or Escrow Account, as applicable, any and all
amounts payable by the Sellers as Indemnifying Parties to a Medtronic
Indemnified



35

--------------------------------------------------------------------------------

Party shall be paid in cash first out of the LOCs or the Escrow Account, as
applicable, and thereafter by the Sellers in accordance with payment
instructions provided by the Buyer. The existence of the LOCs or the Escrow
Account, as applicable, shall not be deemed to limit the amount of any allowable
Claims by any Medtronic Indemnified Party pursuant to This Agreement for Losses
in excess of the outstanding amounts under the LOCs or the Escrow Account, as
applicable. The Sellers shall cause the principal amounts under each of the LOCs
or the Escrow Account, as applicable, to remain outstanding until the earlier of
(a) such time as the entire principal amount of such LOC or the Escrow Account,
as applicable, has been used to pay the Medtronic Indemnified Parties in
accordance with a decision of the Arbitrator and (b) the fifth anniversary of
the Closing and thereafter the funds in the Escrow Account shall be released to
the Sellers or the LOCs shall be terminated, as the case may be; provided, that
if any Claim seeking indemnification has been timely made in accordance with
Section 9.4 (Time for Claims) but has not been finally determined by the
Arbitrator by the fifth anniversary of the Closing, then the Sellers shall cause
the principal amounts under each of the LOCs or the Escrow Account, as
applicable, to remain outstanding until such final determination of each such
Claim in an aggregate principal amount sufficient to satisfy the aggregate
amount of Losses to which the Medtronic Indemnified Parties reasonably estimate
(and provide the Sellers prior notice of) they may be entitled to recover from
the Sellers in respect of all such Claims.

         9.11.   Duty to Mitigate.    The Parties acknowledge that in
determining the amount of any Loss to which any Indemnified Party is entitled to
indemnification under this Section 9, the Arbitrator shall take into account the
degree to which such Indemnified Party took or failed to take action to mitigate
such Loss.

10. ARBITRATION.

         10.1.   Agreement to Arbitrate.    To expedite the resolution of
Disputes that may arise between the Parties, the Parties, on behalf of
themselves and their respective Affiliates, agree that any and all Disputes
shall be submitted to final and binding arbitration pursuant to the procedures
set forth in this Section 10. The Parties consent to the exclusive jurisdiction
of the Arbitrator to finally resolve any and all Disputes, including a Dispute
under Section 8.1(f), and waive any and all resort to any court in connection
with any and all Disputes, regardless of the legal or equitable theory upon
which such Disputes may be based, except for the enforcement, vacation or remand
of any arbitration award or arbitration order. Any dispute concerning whether
any Dispute is arbitrable pursuant to This Agreement shall be resolved by the
Arbitrator and not by any court.

         10.2.   Appointment and Replacement of Arbitrator.    MSD, on behalf of
the Medtronic Parties, and the Sellers shall appoint an arbitrator pursuant to
the provisions of this Section 10.2 promptly after the execution of This
Agreement. That arbitrator or a replacement selected pursuant to this
Section 10.2 (in either case, the “Arbitrator”) shall be retained by the
Medtronic Parties and the Sellers as the Arbitrator for the Term. The Arbitrator
shall be appointed according to the following procedure: the Sellers shall
provide to the Medtronic Parties a list of ten individuals (“Potential
Arbitrators”) who are all able and willing to fulfill the duties of the
Arbitrator under this Section 10, who have not previously represented any of the
Parties or their Affiliates, and who are either (i) former judges of a United
States District Court or a United States Court of Appeals, or (ii) intellectual
property attorneys with at least 20 years of experience in intellectual property
litigation. Of the Potential Arbitrators, the Sellers will provide at least four
suggestions from each category. MSD, on behalf of the Medtronic Parties, shall
then have 30 days to select one name from the list of Potential Arbitrators and
inform the Sellers of the selection. If the Medtronic Parties fail or refuse to
select one name from the list of Potential Arbitrators, the Sellers shall have
the power to select the Arbitrator from the list of Potential Arbitrators.
Should the Arbitrator (including any replacement) at any time be unable or
unwilling to fulfill his or her duties, or be disqualified pursuant to
Section 10.13, the Parties will appoint a replacement (who will then be the
“Arbitrator”) following this same procedure.

         10.3.   Exclusive Dispute Resolution Procedure.    The arbitration
procedure contained in this Section 10 shall be the exclusive dispute resolution
procedure available to the Parties with respect to any and all Disputes.

        



36

--------------------------------------------------------------------------------

         10.4.   Demand for Arbitration.    Any arbitration proceeding shall
commence with the service by a Party or Parties (the “Claimant”) of a demand for
arbitration (the “Demand”). The Demand shall be served on the Party or Parties
against whom arbitration is sought (the “Respondent”) and on the Arbitrator and
shall specify in reasonable detail the nature of the claim or claims and the
relief requested for each claim. The service of the Demand shall conform with
the notice provisions of Section 12.7 (Notices). As used herein, “Arbitration
Parties” means the Claimant and Respondent.

         10.5.   Applicable Arbitration Procedures and Powers of the Arbitrator.
   The Arbitrator shall conduct the arbitration proceeding in accordance with
the provisions of This Agreement and the provisions of the Federal Arbitration
Act (the “Act”). Any procedure, rule or standard specified in This Agreement
will control over any conflicting procedure, rule or standard in the Act. The
Arbitrator shall have full power to make such orders, rules and regulations
relating to the arbitration proceeding as he or she deems just and expedient,
including the power to order any of the Parties to perform or refrain from any
act within the scope of the Dispute, the power to enter and modify protective
orders, the power to retain experts, and the power to appoint referees and
special masters.

         10.6.   Service.    Unless otherwise agreed, the Respondent shall have
20 days from the date of service of the Demand to serve a response to the Demand
(the “Response”) and any counter-demand for arbitration (the “Counter-Demand”),
and the Claimant shall have 20 days from the date of service of the
Counter-Demand to serve a response to the Counter-Demand. Federal Rule of Civil
Procedure (“FRCP”) 6(a) shall govern the computation of any period of time
prescribed or allowed by this Section 10 or by the Arbitrator. Service of all
papers in the arbitration proceeding shall be made on the Arbitration Parties
and the Arbitrator by hand delivery, facsimile, electronic mail or overnight
courier. Service by overnight courier shall add one day to the time for any
required response.

         10.7.   Preliminary Meeting.    Counsel for Claimant and Respondent
shall meet in person or by telephone with the Arbitrator within 10 days of the
service of the Response or, if a Counter-Demand is served, within 10 days of the
Claimant’s service of a response to the Counter-Demand (the “Preliminary
Meeting”). At the Preliminary Meeting, the Arbitrator shall consider and enter a
scheduling order (the “Scheduling Order”) containing (i) a schedule for
discovery pursuant to Section 10.8, (ii) a schedule for the Arbitration Parties’
submission of proposed protective orders that the Arbitrator may enter as he or
she deems appropriate, to apply to the arbitration proceeding consistent with
Section 10.14 hereof, (iii) a schedule for the briefing of dispositive motions,
(iv) a schedule for the exchange of lists of witnesses, including experts, that
each Party intends to call at the arbitration hearing (the “Hearing”) and the
subjects of their testimony, and copies of all documents that the Arbitration
Party intends to introduce at the Hearing to support its claims or defenses, (v)
a date for a pre-Hearing meeting (the “Pre-Hearing Meeting”) to discuss and
define the order of proof and issues to be presented at the Hearing, and any
related briefing, and (vi) a date for the commencement of the Hearing. At the
Pre-Hearing Meeting, the Claimant and Respondent shall exchange offers to
resolve the matters at issue in the Demand and Counter-Demand (each, an
“Arbitration Settlement Offer”). After a final arbitration award has been
rendered, the Parties shall provide the Arbitrator with their respective
Arbitration Settlement Offers.

         10.8.   Discovery.    The Arbitration Parties shall be entitled to
discovery during the arbitration proceeding pursuant to (i) FRCP 34 (requests
for the inspection and production of documents), (ii) FRCP 30 (depositions),
(iii) FRCP 26(a)(2) (disclosure of expert reports), and (iv) FRCP 26(b)(4)
(depositions of expert witnesses). Each side in the arbitration shall prepare
and produce a privilege log. Each side in the arbitration proceeding shall be
entitled to depose ten non-expert witnesses, for a maximum of eight hours each.
Additional depositions may be permitted by the Arbitrator, in his or her
discretion. In addition, the Arbitration Parties shall only be entitled to use
the Litigation Materials in the arbitration to the extent permitted by Section
6.11(b). Every discovery dispute the Arbitration Parties are unable to resolve
informally shall be submitted to the Arbitrator for decision, by the service of
a written brief. Any response shall be served within five days thereafter and
any reply shall be served within three days after service of the response. The
Arbitrator shall rule promptly thereafter and may make such orders with respect
to discovery disputes as he or she deems just and expedient. Any and all
materials disclosed pursuant to any Dispute shall be returned to the producing
Party or destroyed within thirty days of any final award with respect to a
Dispute, provided, however, if either Party provides



37

--------------------------------------------------------------------------------

notice to the Arbitrator during such thirty day period, then the Arbitrator may
issue an order providing for retention of such materials by a Third Party with
access to such materials to be determined by the Arbitrator.

         10.9.   Hearing and Prior Proceedings.    The Hearing shall take place
in Los Angeles, California, commencing as expeditiously as possible but in no
event, without good cause shown to the satisfaction of the Arbitrator, later
than 120 days after the Preliminary Meeting. The Hearing shall be held, to the
extent possible, on consecutive days (excluding weekends). The Arbitrator may
permit deposition testimony to be presented in lieu of oral testimony. The
Hearing shall be recorded stenographically. Proceedings prior to the Hearing
shall be held in person or by telephone.

         10.10.   Evidence.    The Arbitrator shall be the sole judge of the
admissibility, relevance and materiality of the evidence offered, and conformity
with the legal rules of evidence shall not be necessary.

         10.11.   Awards.    

        (a)  The Arbitrator shall have the power to award only the remedies or
relief set forth in This Agreement, i.e., monetary damages, liquidated damages,
injunctive relief and specific performance (including the power to exercise a
power-of-attorney to execute confirmatory assignments on behalf of the Sellers
in the event that the Arbitrator determines that it is appropriate to do so due
to a failure of the Sellers to provide further assurances as required by Section
6.8 (Further Assurances)). In addition, the Arbitrator shall have the power to
execute and deliver and file and record in the proper filing and recording
places, all such instruments, including Uniform Commercial Code termination
statements covering or purporting to cover any of the Sellers’ assets or
properties that is not Collateral, and take all such other actions as the
Arbitrator shall determine to be appropriate to terminate or otherwise release
the Buyer’s security interest in any of the Sellers’ assets or properties that
the Arbitrator determines is not Collateral under any applicable Legal
Requirement. The Arbitrator shall award to the prevailing Arbitration Party or
Arbitration Parties its or their reasonable attorneys’ fees and costs. For
purposes of determining which Arbitration Party is the prevailing party and thus
entitled to recover attorneys’ fees and costs, the Arbitrator must do so in the
following manner. The Arbitrator shall determine which Arbitration Party’s
Arbitration Settlement Offer is closer to the Arbitrator’s final award and shall
determine that such Arbitration Party is the prevailing party for purposes of
awarding reasonable attorneys’ fees and costs.

        (b)  The Arbitrator’s awards shall be accompanied by detailed findings
of fact and conclusions of law, final and binding upon, and enforceable as to,
the Parties. The Arbitrator’s final award shall be rendered no later than 30
days after the close of the Hearing. The Arbitrator’s rendered award shall be
confidential and filed under seal in any recourse to the courts taken to enforce
the award.

        (c)  The award rendered by the Arbitrator shall be collateral estoppel
as to any issue found against a Party in any later arbitration.

        (d)  Each of the Parties acknowledge and agree that the other Parties
would be damaged irreparably in the event of any breach of or failure to perform
the obligations of certain Sections of This Agreement in accordance with their
specific terms, including Sections 2.9 (Sellers’ Covenant Not To Sue), 6.1
(Litigation), 6.2 (HSR Act), 6.3 (Closing), 6.5 (Covenants in Support of
Assignment), 6.6 (Models and Prototypes), 6.7 (Disclosure of New Subject
Invention and New Subject Intellectual Property), 6.8 (Further Assurances), 6.10
(Third Party Actions), 6.11 (Patent Counsel; Return of Documents; Tangible
Materials), 6.13 (Name Attribution) with respect to New Product System
designation, 6.14 (Confidentiality), 6.15 (Restricted Activities), 6.16 (Use of
Michelson Logo), 6.18 (Corporate Existence), 6.20 (Public Statements), 6.23
(Covenants Regarding Contractual Obligations) and 6.24 (Remedies). Accordingly,
each of the Parties agrees that, without posting bond or other undertaking, the
other Parties will be entitled to seek an interim award from the Arbitrator
seeking an injunction or injunctions to prevent breaches or violation of This
Agreement and to enforce specifically the terms and provisions of certain
Sections of This Agreement and that the prevailing Party may seek to have such
interim award immediately entered in any court of the United States or any state
thereof having jurisdiction over the Parties and the matter. Each Party



38

--------------------------------------------------------------------------------

further agrees that, in the event of any such entry of an interim award in any
court of the United States or any state thereof having jurisdiction over the
Parties and the matters, no Party will assert that a remedy at law would be
adequate as a defense to enforcement of the Arbitrator’s previously issued
interim award for specific performance.

         10.12.   Arbitrator’s Fees.    The Arbitrator shall be paid an annual
retainer of $50,000. The Arbitrator shall be entitled to additional compensation
for services rendered and costs incurred in connection with any arbitration
proceeding, as specified by the Arbitrator. The Arbitrator’s annual retainers
shall be borne one half by the Medtronic Parties and one half by the Sellers.
The Arbitrator’s additional compensation for services rendered and costs
incurred in connection with any arbitration proceeding, and any administrative
fees associated with the arbitration proceeding, shall initially be borne one
half by the Medtronic Parties and one half by the Sellers, but the prevailing
Party or Parties in the arbitration proceeding shall be entitled to recover its
or their share of those amounts from the losing Party or Parties in accordance
with Section 10.11 hereof.

         10.13.   Impartiality and Disqualification of Arbitrator; Ex Parte
Contacts.    

        (a)  The Arbitrator shall be subject to disqualification if his or her
impartiality or independence can reasonably be questioned, and shall be
obligated to disclose to the Parties any circumstance likely to give rise to a
reasonable doubt as to his or her impartiality or independence, including the
acquisition of any financial interest in any of the Parties or their Affiliates.
Any request for disqualification of the Arbitrator shall be made to the
Arbitrator, who shall consider the request from the perspective of a reasonable
observer who is informed of all the surrounding facts and circumstances, and if
the Arbitrator determines that the impartiality or independence of the
Arbitrator can reasonably be questioned, then (i) the Arbitrator shall no longer
serve as Arbitrator of any Dispute that may arise between the Parties, including
any pending Dispute and (ii) the Parties will select a new Arbitrator, as
necessary, pursuant to Section 10.2 (Appointment and Replacement of Arbitrator).
Upon the request of either party, the determination contemplated by this
Section 10.13(a) can be submitted to a second arbitrator chosen in accordance
with Section 10.2 (Appointment and Replacement of Arbitrator). In the event the
second arbitrator determines that the impartiality or independence of the
Arbitrator can reasonably be questioned, then the Parties will select a new
Arbitrator, as necessary, pursuant to Section 10.2 (Appointment and Replacement
of Arbitrator) from a list that shall not include the second arbitrator who made
the determination. If the Arbitrator makes a determination that the impartiality
or independence of the Arbitrator cannot reasonably be questioned, then the
Arbitrator shall remain engaged as provided in This Agreement.

        (b)  No Party or its Representative shall, unless the Parties agree, or
if there is an arbitration proceeding pending, unless all of the parties to the
arbitration proceeding agree, communicate ex parte with the Arbitrator, except
that the Arbitrator may conduct any communication or proceeding on an ex parte
basis if the Arbitrator determines that the non-appearing Party or Parties
received reasonable advance notice thereof and did not provide reasonable
justification for their failure to appear, or if the Arbitrator, upon notice to
all Parties, deems such communication necessary.

         10.14.   Confidentiality.    All aspects of the arbitration shall be
private and confidential. The Parties agree that all consultants and witnesses
shall agree to treat their work and the proceedings as confidential. The Parties
and the Arbitrator shall maintain the substance of any proceedings in confidence
and make disclosures to others only as required by law.

11. RELEASES

         11.1.   Medtronic Release.    As of the Closing, and to the fullest
extent allowed by law, each of the Medtronic Parties, on its own behalf and on
behalf of each of its Affiliates, and, to the extent permitted by law, on behalf
of each of their respective predecessors, heirs, beneficiaries, trustees,
principals, agents, employees, representatives, contractors, successors,
assigns, servants, attorneys and other professionals, officers, directors,
members, partners, subsidiaries, stockholders (collectively, the “Medtronic
Releasing Parties”) hereby jointly and severally irrevocably, perpetually and
forever releases and discharges each of the Sellers and each of his or its
Affiliates and their respective predecessors, heirs, beneficiaries,



39

--------------------------------------------------------------------------------

trustees, principals, agents, employees, representatives, contractors,
successors, assigns, servants, attorneys and other professionals, officers,
directors, members, partners, subsidiaries, stockholders (collectively, the “
Michelson Released Parties”) from any and all Encumbrances in favor of any of
the Medtronic Releasing Parties on the assets of the Michelson Released Parties
and from any and all Actions and Liabilities of any nature, in each case whether
known or unknown, against them that any of the Medtronic Releasing Parties, or
anyone claiming through or under them, ever had, now has or hereafter can or may
ever have for, based upon, arising out of, or in connection with, any matter,
act, fact, cause, or thing before the Closing, including anything that was or
could have been alleged or asserted in the Litigation or any malicious
prosecution or similar claim arising out of the Litigation, except in all cases
for Encumbrances, Actions and Liabilities based upon, arising out of, or in
connection with This Agreement, including any Losses. Each of the Medtronic
Releasing Parties hereby jointly and severally irrevocably, perpetually and
forever releases and discharges each of the Michelson Released Parties’ insurers
with respect to any Encumbrances, Actions and Liabilities to which the Medtronic
Releasing Parties release the Michelson Released Parties in this Section 11.1.
This Agreement is not an acknowledgement of liability of any Party but is
entered into to resolve all issues between the Medtronic Releasing Parties and
the Michelson Released Parties.

         11.2.   Sellers Release.    As of the Closing, and to the fullest
extent allowed by law, each of the Sellers, on its own behalf and on behalf of
each of its Affiliates, and, to the extent permitted by law, on behalf of each
of their respective predecessors, heirs, beneficiaries, trustees, principals,
agents, employees, representatives, contractors, successors, assigns, servants,
attorneys and other professionals, officers, directors, members, partners,
subsidiaries, stockholders (collectively, the “Michelson Releasing Parties”)
hereby jointly and severally irrevocably, perpetually and forever releases and
discharges each of the Medtronic Parties and each of its Affiliates and their
respective predecessors, principals, agents, employees, representatives,
contractors, successors, assigns, servants, attorneys and other professionals,
officers, directors, members, partners, subsidiaries, stockholders
(collectively, the “Medtronic Released Parties”) from any and all Encumbrances
in favor of any of the Michelson Releasing Parties on the assets of the
Medtronic Released Parties and from any and all Actions and Liabilities of any
nature, in each case whether known or unknown, against them that any of the
Michelson Releasing Parties, or anyone claiming through or under them, ever had,
now has or hereafter can or may ever have for, based upon, arising out of, or in
connection with, any matter, act, fact, cause, or thing before the Closing,
including anything that was or could have been alleged or asserted in the
Litigation or any malicious prosecution or similar claim arising out of the
Litigation, except in all cases for Encumbrances, Actions and Liabilities based
upon, arising out of, or in connection with This Agreement, including any
Losses. Each of the Michelson Releasing Parties hereby jointly and severally
irrevocably, perpetually and forever releases and discharges each of the
Medtronic Released Parties’ insurers with respect to any Encumbrances, Actions
and Liabilities to which the Michelson Releasing Parties release the Medtronic
Released Parties in this Section 11.2. This Agreement is not an acknowledgement
of liability of any Party but is entered into to resolve all issues between the
Michelson Releasing Parties and the Medtronic Released Parties.

         11.3.   Waiver.    As part of the consideration and as inducement for
the execution of This Agreement, as of the Closing, the Parties and each of
them, with full knowledge and with the specific intent to release Actions and
Liabilities as set forth in Sections 11.1 and 11.2, hereby waive the provisions
of Section 1542 of the California Civil Code (and any state statute or legal
doctrine similar to California Civil Code § 1542). Section 1542 reads as
follows:

  GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM
MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.  

Notwithstanding the provisions of Section 1542 (or any state statute or legal
doctrine similar to California Civil Code §1542) and for the purpose of
implementing a full and complete release of Actions and Liabilities as set forth
in Sections 11.1 and 11.2, the Parties, and each of them, expressly acknowledge
that This Agreement is intended to include in its effect, without limitation,
all Actions and Liabilities as set forth in Sections 11.1 and 11.2 and that This
Agreement further contemplates the



40

--------------------------------------------------------------------------------

extinction of all such Actions and Liabilities, except as otherwise specified in
such Sections. Each Party waives any right to assert that any such Action or
Liability has, through ignorance, oversight or otherwise, been omitted from This
Agreement, and further assumes full responsibility for any injury, damages,
losses or liability of any kind, that it has or may hereafter incur from such
waiver.

12. MISCELLANEOUS.

         12.1.   Interpretation.    Except as otherwise explicitly specified to
the contrary, (a) references to a Section, Exhibit or Schedule means a
Section of or Schedule or Exhibit to This Agreement, unless another agreement is
specified, (b) the word “including” will be construed as “including but not
limited to,” and will not be construed as limiting the general language to which
it relates, and the items or matters that follow the word “including” or the
words “including but not limited to” or “including without limitation” or
similar words in This Agreement shall be construed as illustrative, but not
exclusive or complete, examples of what is intended to be so included, (c) the
term “or” is not limiting and means “and/or,” (d) references to a particular
statute or regulation include all rules and regulations thereunder and any
predecessor or successor statute, rules or regulation, in each case as amended
or otherwise modified from time to time, (e) words in the singular or plural
form include the plural and singular form, respectively, (f) references to a
particular Person include such Person’s successors and assigns to the extent not
prohibited by This Agreement and (g) references to “Dollars” or “$” shall be to
U.S. Dollars. The Parties have participated jointly in the negotiation and
drafting of This Agreement. In the event an ambiguity or question of intent or
interpretation arises, This Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
This Agreement.

         12.2.   No Third Party Beneficiaries.    Except as specifically
provided in This Agreement, This Agreement shall not confer any rights or
remedies upon any Person other than the Parties and their respective successors
and permitted assigns.

         12.3.   Entire Agreement.    This Agreement, the Schedules and Exhibits
hereto, and the Ancillary Agreements constitute the entire agreement among the
Parties and supersedes any prior understandings, agreements or representations
by or among the Parties, whether written or oral, with respect to the subject
matter hereof; provided, that except as set forth in Section 2.8(a) (Inter-Party
Agreements and Three-Party Agreement), nothing in This Agreement shall affect
the terms of the Inter-Party Agreements, the First Assumed Contract or the
Second Assumed Contract (set forth on Schedule 2.1(b)) prior to the Closing. For
clarity, this Agreement shall not supersede or affect any terms of the
Termination and Release Agreement or the ElectroStim License Agreement.

         12.4.   Assignment.    No Party may assign either This Agreement or any
of its rights, interests or obligations under This Agreement without the prior
written approval of the other Parties; provided, that any Medtronic Party may
(i) assign all of its rights and interests and delegate all of its obligations
under This Agreement to a Third Party in connection with the sale of all or
substantially all of the assets or capital stock of such Medtronic Party
(whether by merger, consolidation or otherwise), provided, that such Third Party
executes a counterpart to This Agreement acknowledging and agreeing to assume
all such obligations of the Medtronic Parties and their Affiliates under This
Agreement, (ii) assign all of its rights and interests to one or more of its
Affiliates, (iii) designate one or more of its Affiliates to perform its
obligations under This Agreement provided that such designation shall not
relieve such Medtronic Party from its obligations under This Agreement and (iv)
at the Closing, designate one or more Purchased Assets to be conveyed by the
Sellers to an Affiliate of the Buyer. Subject to the foregoing, This Agreement
shall be binding upon and inure to the benefit of the Parties named herein and
their respective successors and permitted assigns.

         12.5.   Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

         12.6.   Headings.    The Section headings contained in This Agreement
are inserted for convenience only and shall not affect in any way the meaning or
interpretation of This Agreement.

        



41

--------------------------------------------------------------------------------

         12.7.   Notices.    All communications between the Sellers and any of
the Medtronic Parties relating to This Agreement and the subject matter hereof
shall be directed to the persons designated to receive notices set forth in this
Section 12.7 or such other individuals as they may designate. All notices,
requests, demands, Claims and other communications under This Agreement shall be
in writing. Any notice, request, demand, Claim or other communication under This
Agreement shall be deemed duly given (i) when delivered personally to the
recipient, (ii) upon confirmation of facsimile (with a confirmation copy to be
sent by overnight delivery) or (iii) one Business Day following the date sent
when sent by overnight delivery, at the following address:

If to the Sellers: 

Karlin Technology, Inc.
24325 North San Fernando Road
Suite 102
Santa Clarita, CA 91321-2932
Fax: (818) 951-4343
Attention: Mary Burch

with copies to:

Kirkland & Ellis LLP
777 South Figueroa Street, Suite 3700
Los Angeles, CA 90017
Fax: (213) 680-8500
Attention: Robert G. Krupka, Esq.

and

Jeffer, Mangels, Butler & Marmaro LLP
1900 Avenue of the Stars, 7th Floor
Los Angeles, CA 90067
Fax: (310) 712-8562
Attention: Burton A. Mitchell, Esq.

If to any of the Medtronic Parties:

Medtronic Sofamor Danek, Inc.
1800 Pyramid Place
Memphis, TN 38132
Attention: General Counsel

with copies to:

Medtronic, Inc.
710 Medtronic Parkway
Minneapolis, MN 55432-5604
Attention: General Counsel

and

Ropes & Gray LLP
One International Place
Boston, MA 02110-2624
Fax: (617) 951-7050
Attention: Steven A. Wilcox, Esq.

Any Party may change the address to which notices, requests, demands, Claims and
other communications under This Agreement are to be delivered by giving the
other Party notice in the manner herein set forth.

         12.8.   Governing Law    This Agreement shall be governed by and
construed in accordance with the domestic laws of the State of New York without
giving effect to any choice or conflict of law



42

--------------------------------------------------------------------------------

provision or rule (whether of the State of New York or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of New York. Notwithstanding the foregoing, any Dispute relating to the
provisions of Section 10 (Arbitration) shall be governed by the Act as then in
force.

         12.9.   Jurisdiction; Venue; Service of Process.    Any Action to
enforce, vacate or remand any arbitration award or arbitration order pursuant to
Section 10 (Arbitration) (each, an “ Arbitration Action”) shall be brought in
the state courts of the State of New York or the United States District Court
located in the Southern District of the State of New York. Each Party to This
Agreement, by its execution hereof, (a) hereby irrevocably submits to the
exclusive jurisdiction of the above-named courts for the purpose of any
Arbitration Action, (b) hereby waives to the extent not prohibited by applicable
law, and agrees not to assert, by way of motion, as a defense or otherwise, in
any such Arbitration Action, any Claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that any such Arbitration Action brought in one of
the above-named courts should be dismissed on grounds of forum non conveniens,
should be transferred or removed to any court other than one of the above-named
courts, or should be stayed by reason of the pendency of some other proceeding
in any other court other than one of the above-named courts, or that This
Agreement or the subject matter hereof may not be enforced in or by such court
and (c) hereby agrees not to commence any such Arbitration Action other than
before one of the above-named courts. Notwithstanding the previous sentence a
Party may commence any Action in a court other than the above-named courts
solely for the purpose of enforcing an order or judgment issued by one of the
above-named courts.

         12.10.   Amendments and Waivers.    No amendment of any provision of
This Agreement shall be valid unless the same shall be in writing and signed by
the Buyer and the Sellers. No waiver by any Party of any provision of This
Agreement or any default, misrepresentation or breach of warranty or covenant
under This Agreement, whether intentional or not, shall be valid unless the same
shall be in writing and signed by the Party making such waiver nor shall such
wavier be deemed to extend to any prior or subsequent default, misrepresentation
or breach of warranty or covenant under This Agreement or affect in any way any
rights arising by virtue of any prior or subsequent such occurrence.

         12.11.   Severability.    Any term or provision of This Agreement that
is invalid or unenforceable in any situation in any jurisdiction shall not
affect the validity or enforceability of the remaining terms and provisions
hereof or the validity or enforceability of the offending term or provision in
any other situation or in any other jurisdiction. In the event that any term or
provision of This Agreement would, under applicable law, be invalid or
unenforceable in any respect, each Party intends that such provision will be
construed by modifying or limiting it so as to be valid and enforceable to the
maximum extent compatible with, and possible under, applicable law. For any such
invalid or unenforceable provision, the Parties shall use commercially
reasonable efforts to negotiate a substitute valid and enforceable provision
while preserving to the fullest extent possible the intent and agreements of the
Parties set forth herein.

         12.12.   Expenses.    Except as expressly stated otherwise, each of the
Parties will bear his or its own costs and expenses (including legal and
accounting fees and expenses) incurred in connection with This Agreement, the
Ancillary Agreements and the transactions contemplated hereby and thereby.

[Signature Page Follows]



43

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, each of the undersigned has executed this Asset
Purchase and Settlement Agreement as an agreement under seal as of the date
first above written.

  MEDTRONIC, INC.         By:   /s/ Arthur D. Collins, Jr.

--------------------------------------------------------------------------------

Name: Arthur D. Collins, Jr.
Title: Chairman and CEO


  MEDTRONIC SOFAMOR DANEK, INC.         By:   /s/ Gary L. Ellis

--------------------------------------------------------------------------------

Name: Gary L. Ellis
Title: Vice President


  SDGI HOLDINGS, INC.         By:   /s/ Michael Burrage

--------------------------------------------------------------------------------

Name: Michael Burrage
Title: Vice President


  GARY K. MICHELSON, M.D.         By:   /s/ Gary K. Michelson, M.D.

--------------------------------------------------------------------------------


  KARLIN TECHNOLOGY, INC.         By:   /s/ Mary L. Burch

--------------------------------------------------------------------------------

Name: Mary L. Burch
Title: President




44

--------------------------------------------------------------------------------